 526DECISIONS OF, NATIONAL LABOR RELATIONS BOARDIn the event no Statement of, Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203 48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.THE M.W.KELLOGG COMPANY 1andLODGENo. 790,INTERNATIONALASSOCIATION OF MACHINISTSUNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFL,AND ITS LOCAL UNION No. 943andLODGE No. 790, INTERNATIONALASSOCIATION OF MACHINISTS.Cases Nos. 16-CA18. and 16-CB-7.May 16,1951Decision and OrderOn September 15, 1950, Trial Examiner Euguene F. Frey issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondent Com-pany and the Respondent Unions filed exceptions to the IntermediateReport and supporting briefs.The Board has reviewed the rulings made at the hearing by theTrial Examiner and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case,2 and for the reasons hereinafter stated finds merit in certainof the Respondents' exceptions.The Trial Examiner found, among other things, that at the timewhen the alleged discriminatees sought employment in July 1949, theCompany was following a practice it had earlier adopted of hiringonly members of the Carpenters for millwright jobs; that pursuantto that practice, these individuals were not admitted by the guards tothe Company's property because they did not have referral cardsfrom the Carpenters; and that the practice in question had been caused,by the Carpenters by virtue of the fact that the Carpenters' localbylaws and traderules, the existence of which had been communicatedto the Company, presenteda clearthreat of strike if nonmembersof the Carpenters were hired for millwright work.He concluded1The name of the Respondent Company appears as amended at the hearing.zAs the record,the exceptions,and briefs,in our opinion,adequately present the issuesand positions of the parties,the Respondents'request for oral argument is hereby denied.94 NLRB No. 74. THE M. W. KELLOGG COMPANY527that this conduct constituted a violation of Section 8 (a) (3) and (1)by the Company and 8 (b) (2) by the Unions.We do not agree withthe Trial Examiner's factual findings, and, accordingly, find no basisfor his conclusions.1.There was no express agreement between the Company and theCarpenters which required the Company to give preference to mem-bers of the Carpenters in the hiring or employment of millwrights onthe project, and the Trial Examiner so found.However, relying ona combination of circumstances, the Trial Examiner found that theCompany had maintained a practice of hiring only millwrights whowere members of the Carpenters and had referral cards from thatUnion.In reaching this conclusion, he found that at the outset of theproject the Carpenters acquainted the Company with its local bylawsand trade rules and made it clear that the provisions whichcall for arefusal to work with nonmembers of the Carpenters were the termstinderwhich the Carpenters would work.However, this findingwas based not on actual testimony but on an inference and one which,we believe, has insufficient support in the record.Manager Emersontestified that when he came to the project in June 1948 he found a copyof the bylaws and trade rules in his office, and that in the middle of1948 he had several conversations with-Carpenters' representative,Arrington, in which they discussed "primarily the availability of menand the type of men as for qualifications." The local bylaws andtrade rules are contained in a 29-page closely printed booklet anddeal with 47 different subjects, including wage scales, overtime, holi-days, and internal union regulations.Emerson did not in his testi-mony refer to any of the trade rules affecting the hiring or employ-ment of millwrights, or even to any restrictive hiring procedure apartfrom the trade rules.Arrington did not testify at the hearing.Nevertheless, the Trial Examinerinferredthat Emerson's discussionswith Arrington "were longer and involved much more than he ad-mitted at the hearing."Unlike the Trial Examiner, we are unable toconclude, without additional evidence, that the trade rules in questionwere discussed or that Arrington had made any proposal in con-nection with such trade rules for maintaining closed-shop conditionsor for restricting the hiring of millwrights.Treating the trade rules as a "proposal," the Trial Examiner foundthat "while there is no evidence of a written or verbal answer byEmerson or any other Kellogg officer to this proposal, Kellogg'sactions in response to the proposition speak louder than words."Thus, because the Company had hired a millwright superintendentand a millwright foreman who were themselves members of the Car-,penters, and a Carpenters' millwright steward had been present on 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe job, the Trial Examiner relied on these circumstances to concludethat the Company had in fact complied with specific provisions inthe trade rules pertaining to hiring.However, conformance withsomeof the trade rules, which in themselves are not evidence of dis-criminatory conduct, affords no reasonable basis for concluding thatthe Company had in, fact complied withothertrade rules in theabsence of evidence to that effect.Similarly, because the Company did not use the facilities of itspersonnel office to recruit millwrights, the Trial Examiner inferredthat this circumstance could only be explained on a discriminatorybasis.However, the Company explained its method of hiring mill-wrights by pointing to the fact that Millwright Superintendent Gillenhad a personal following that went with him from job to job, oneof the attributes of a successful construction superintendent beinghis ability to attract such a following; that Gillen's reliance in recruit-ing millwrights on recommendations from other millwrights alreadyon the job or from millwright superintendents on other company jobswas not exceptional as this was a common practice in the constructionindustry ; and that under the circumstances there was therefore no needfor engaging the efforts of the personnel office.We have carefullyexamined the evidence as to the actual hirings of millwrights over theentire period of the project operations and find that practice generallyconsistent with this explan ttion.3It is true that a number of mill-wrights were hired on the basis of recommendations frommembersof the Carpenters and were themselves members of that Union, butthis fact does not establish discrimination, particularly where, as inthis case, it is reasonably explained on grounds that have nothing todo with union preference.Under all the circumstances, we therefore conclude that there isnot a preponderance of evidence to establish that any action the Re-spondent Company may have taken on July 19 and 27, 1949, withrespect to the alleged discriminatees reflected a preestablished policyof hiring only such millwrights as were members of, or referred by,the Respondent Union.4Nor do we find sufficient evidence that any3Thus, in the initial hiring Period-before the Pipefitters' strike, Gillen hired 13 mill-wrights.Of these, 4 were former Kellogg employees who had worked with Gillen onotherKellogg jobs ; 1 was already employed on the project by another contractor ;another had worked as a carpenter for Kellogg; still another was taken from anotherKellogg job nearby which was nearing completion ; and 6 others were recommended byother millwrights already on the job. Similarly, in the second period, of the 17 mill-wrights employed on the project on and after July 19, 1949, 5 had been recalled afterprevious layoffs ; and all but 2 of the others came directly to Gillen, were recommendedby other employees, or transferred from other crafts working on the project.Only 2were sent by the Carpenters.They worked for about a month and were discharged for"loafing."'In finding the existence of a discriminatory policy, the Trial Examineralso reliedon an alleged telephone conversation between Sims and Prentice on July 19, 1949, inwhich Prentice allegedly told Sims that it was necessary to join the Carpenters Union THE M. W. KELLOGG COMPANY529conduct by the Respondent Company on July 19 and 27 establishesunlawful discrimination against the seven applicants for millwrightjobs.At the outset, we find, contrary to the Trial Examiner, that the Re-spondent Company had no millwright work available for the appli-cants.The record shows that the Company's pipe fitters were on strikefrom June 1, 1949, to July 18,1949.Millwright Superintendent Gillentestified that during the strike all millwrights were laid off. ).ManagerEmerson testified that on July 19-the first day after the strikeended-the Company was "only attempting to get [its] foremen backwhere they could reorganize the work and begin"; that the Companysought first to bring back the millwrights who had been laid off be-cause of the strike; and that his subordinates had contacted these men.Prentice of the personnel office testified that on July 19 the Company"was engaged in rehiring some of the men who were on the projectprior to the work stoppage," and according to Curlee, the executiveassistant, it was for that reason that the Company was not interview-ing any millwrights on July 19.Gillen further testified that duringthe afternoon of July 19, Sims of the JAM telephoned and told himthat he had several men he wanted to put-to work there, and Gillen re-plied that "at the present time" he would not be in a position to usenew men; that the Company was in the process of recalling layoffs;and that "we wanted to reemploy all of those that were in our employbefore the strike."As already indicated, the Company's personnelrecords show that on July 19, Foreman Boatwright, who had been em-ployed there before the strike, was rehired, and that on the followingday, July 20, the Company put to work two millwrights both of whomhad worked on the project as millwrightsbeforethe strike.None ofthis evidence was contradicted.5to work as a millwright on the job. The record shows that although Sims at first testi-fied to only one telephone conversation with a Kellogg official in July 1949, who toldhim the Company was not hiring anyone at the time, he later testified to another tele-phone conversation with Prentice.On the basis of the record as a whole, including theuncontradicted evidence of the telephone conversation between Sims andGillenon thesame day which supports Sims' original statement as to what the Kellogg official in ques-tion told him, the undisputed testimony in the record that Prentice had nothing to dowith the hiring of millwrights, and the evidence set forth above relating to the Com-pany's actual hiring policy, we conclude that the statement by Prentice-even if made-did not truly reflect the policy of the Company. It must be noted, of course, that thereis no allegation that the statement was itself a violation of the Act.'Cf.Daniel Hamm Drayage Company, Inc,84 NLRB 458 In that case the Boardregarded as immaterial the unavailability of work at the time the applicants were refusedemploymentThere, however, the Board found that the employer had adopted a dis-criminatory policy as a result of which future reapplications, when work was available,would have been futile.As we have found no such policy to have existed in this casethat decision is not applicable here.It is true that in the case ofGardner,who applied on July 27, the Respondent Companywas in the process of hiring millwrights.That fact alone distinguishes his case fromthat of the other six.As our decision does not turn, however, on that factor alone wesee no justification for reaching a different result as to him.953841-52-vol. 9135 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover, the record shows that the only persons to whom the ap-plicants spoke were the guards employed by the Texas Company. Ac-cording to the evidence, the guards, with varying degrees of certainty,told the applicants that they could not be admitted unless they had areferral card from the Union.However, in accordance with estab-lished Board policy, before we can hold the Company responsible forthe statements of the guards, we must find that the Company eitherauthorized or ratified this conduct.As the Board stated in theDravocase:This Board has never held that theacts of plant guards are un-fair labor practices which can be imputedto an employer in theabsence ofcircumstancesindicating that the employer authorizedor ratified the conduct in question. In thisrespect,guards andother plant protection employees are quite differentfrom fore-men or other supervisorypersonnel.Although it is reasonably clearwhattheguards saidduring theincidents here under consideration, it is by nomeans clearfrom theevidence, however,whythey said it and that they had been so in-structed by the Respondent Company as part of a policy to hire onlymembers of the Carpenters. In discrediting the denials of the Com-pany's representatives Curlee and Prentice that they had instructedthe guards to admit only job applicants who had union referral cards,the Trial Examiner relied upon what he considered contrary "admis-sions" by the guards.Yet of the 2 guards who testified, one of themGamble, stated that he had received no direct instructions, but thatword had spread around "from gateman to gateman" that "if jobapplicants were sent to the job site withreferralsto send them ondown."Whisnant, the only other guard who testified, stated thathe had received instructions from Curlee and Prentice, but he char-acterized these instructions as an order not to let anyone "come intothe plant without a referral or clearance or without contacting Mr.Emerson or [Curlee or Prentice]," and his testimony must be evalu-ated in the light of other evidence in the record which makes it clearthat the Texas Company guards were charged with the responsibilityfor keeping anyone off the Texas Company property, on which theconstruction job was located, who had no real business there.Viewedthus, it is reasonable to believe that Whisnant's instructions were topermit no one on the property without first contactingEmerson,6Dravo Corporation,52NLRB 322,326-327.This principle has been consistentlyapplied in unfair labor practice proceedings.Huntington Precision Products,65 NLRB1439,1440;Wilson &Co Inc.,63 NLRB 636. In addition to the foregoing cases whichinvolved guards, the principle has similarly been followed in unfair labor practice pro-ceedings involving other nonsupervisory employees.The American Thread Company,84NLRB 593;The Solomon Company,84 NLRB 226; J.S. Abercrombie Company,83 NLRB524;JoyTogs,Inc,83 NLRB 1024,Bibb Manufacturing Company,82 NLRB 338. THE M. W. KELLOGG COMPANY531Curlee, or Prentice,or unlessthe person seeking admittance had aunionreferralcard as evidence that he was seeking employmentand thus had somebusinessthere.?Such instructions come withinthe terms of Whisnant's so-called "admission," and yet fall short ofany evidence of instructions to keep job applicants out solely for dis-criminatoryreasons.We find this view of the guards' instructionsmore persuasive than the Trial Examiner's interpretation, particu-larly in the light of the analysis of the actual hirings, bothbeforeandafterJuly 19, which shows that in only 2 out of the 30 instanceswhere millwrights were hired did the Company rely on a referral fromthe Union.Under the circumstances, we reject theTrial Examiner'sfinding that on July 19 and 27, 1949, the Company, for discriminatoryreasons, instructed and caused the guards to refuse admittance to theindividuals in question.For all of the reasons stated above, we conclude that the GeneralCounsel has failed to demonstrate by a preponderance of evidence thatthe Respondent Company discriminated against the seven job ap-plicants in question in violation of Section8 (a) (3) and 8 (a) (1)of the Act.2.Our conclusion above with respect to the allegations of violationsby Respondent Company is not, in itself dispositive of the allegationthat the Respondent Unions violated Section 8 (b) (2), for the lattersection proscribes not only the actual causing of discrimination butalso attempts to do so.That aspect of this case is predicated on thecontention that the Respondent Unions, as the Trial Examiner found,presented the Respondent Company with the trade rules at the outsetof the project, that such trade rules required preference in employ-ment to members of the Carpenters, and contained an implied threatto strike if such rules were not complied with, which threat -was acontinuing one, operative on July 19 and 27.However,we have al-ready considered above the evidence in the record before us relatingto the manner in which the trade rules were presented to the Respond-ent Company, and found it insufficient to establish that the trade rulesrelating to union preference-were even discussed with the RespondentCompany, much less made the basis for a proposal restricting the hir-ing of millwrights.We find, therefore, that this aspect of the com-plaint is likewise unsupported by a preponderance of the evidence.Accordingly, we shall dismiss the complaint in its entirety.°See, for example,Curlee's testimony in which he states :The referral card was used among many other documents for the purpose ofrestricting the refinery only to people who had business,legitimate business in there.The referral card is just part of the total picture.That was one method or onepart of the proceeding wherein other authorized people were permitted to come inand talk.As I say, we talked to many,many people and hired many,many peopleout there and a whale of a lot came in without referral cards. 532DECISIONSOF NATIONAL LABORRELATIONS BOARDOrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board orders that the complaints in this case against Re-spondent, The M. W. Kellogg Company, and Respondents, UnitedBrotherhood of Carpenters and Joiners of America, AFL, and itsLocal Union No. 943, be, and the same hereby are, dismissed.MEMBER REYNOLDS, dissenting :Contrary to the majority, I would find, like the Trial Examiner,that the record as a whole, fully summarized in the Intermediate Re-port, establishes that a discriminatory hiring policy was utilized inthe recruitment of employees for millwright work.The record ad-mittedly shows that only members of the Carpenters werein facthired.That this result was not mere coincidence but rather the prod-uct of a predetermined discriminatory plan to hire none other thanmembers of the Carpenters, is established to my satisfaction by thecombination of circumstances relied upon by the Trial Examiner.The existence of a long-standing jurisdictional dispute between theI.A. M. and the Carpenters over millwright work is well known inthe industry.In the summer of 1948, when the project first got underway, the Employer's resident manager read the Carpenters' traderules which required the hiring of members for supervisory jobs andthemaintenance of closed-shop conditions.Before actual hiringbegan, he met with the Carpenters' representative for the purpose ofascertaining and comporting with area practices.The conduct of theparties convinces me that it was then informally agreed, in accordancewith Carpenters' trade rules, that only its members would be hiredfor millwright work.Thus, consistent with these trade rules, theEmployer hired union members as millwright superintendent andforeman, delegating to them the exclusive power to hire millwrights.Such hirings were in fact limited to known members of the Carpenters,including two members who were directly referred by that Union.Moreover, guards, acting upon instructions of the Employer, refusedto admit the complainants (I. A. M. members) on the premises to applyfor work because they did not have referral cards from the Carpenters.When those men persisted in their effort to obtain employment, Pren-tice, the employer's personnel representative, and the Carpenters'representative stated on separate' occasions that only Carpenters' mem-bers would be employed on the project.I would accordingly find, like the Trial Examiner, that maintenanceof unlawful closed-shop conditions on the job constituted a violationof Section 8 (a) (3) of the Act by the Respondent Kellogg and a viola-tion of Section 8 (b) (2) of the Act by the Respondent Union.How-ever, unlike the Trial Examiner, I do not base the 8 (b) (2) viola- THE M. W. KELLOGG COMPANY533tion on any strike threat by the Union, but rather on the fact thatthe Union jointly participated in the institution and maintenanceof the unlawful hiring arrangement. I would also find, like the TrialExaminer, that the refusal to employ the named complainants becauseof the discriminatory hiring practice constituted unfair labor prac-tices by both Respondents, within the meaning of Section 8 (a) (3)and 8 (b) (2) of the Act.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.Intermediate ReportJames R. Webster,Esq.,for the General Counsel.Mr. L. M. Fa#an,of Fort Worth, Tex., for International Association ofMachinists.C. A. Kothe,, Esq.,and R.Robert Huff, Esq.,of Tulsa, Okla., for Respondent,The M. W. Kellogg Company.'Francis X.Ward, Esq.,ofIndianapolis,Ind., for Respondents United Brother-hood of Carpenters and Joiners of America,AFL, and its Local Union No. 943.STATEMENT OF THE CASEUpon first amended charges duly filed by International Association of Ma-chinists through its Lodge 790 (herein called collectively the I.A.M), on August 3,1949, the General Counsel for the National Labor Relations Board(called hereinrespectively the General Counsel and the Board), by the Regional Director forthe Sixteenth Region(Fort Worth,Texas),issued complaints both dated April19, 1950,which were on the same date consolidated for hearing,against KelloggConstruction Company 2 hereafter called Kellogg, and United Brotherhood ofCarpenters and Joiners of America,AFL, and its Local Union No. 943, labororganizations hereafter collectively called the"Carpenters"or "RespondentsCarpenters,"alleging that Respondent Kellogg had engaged in and was engagingin unfair labor practices affecting commerce within the meaning of Sectionb (a) (1) and, (3) and Section 2 (6) and (7) of the National Labor RelationsAct as amended,61 Stat. 136,herein called the Act, and that Respondents Carpen-ters had engaged in and were engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (b) (2) and Section 2 (6) and(7) of theAct.Copies of the respective complaints and the first amended charges,togetherwith notice of hearing and the order consolidating complaints,were duly servedupon Kellogg,the Carpenters,and the IAM.With respect to the unfair labor practices, the consolidated complaints allegedin substance that: (1) Kellogg was engaged in 1949 in the construction of acatalyst 3 for the Texas Company at its plant in West Tulsa, Oklahoma, whichunit The Texas Company will use in processing gasoline and other petroleumproducts for sale, distribution, and transportation in interstate commerce ; onand after July 19, 1949, Kellogg did discriminate against Orvel Wolf,' G. H.Woollard, Robert C. DeLone, C. O. Woollard, Snowden A. Davidson, and E. H.Foster, and on and after July 27, 1949, did discriminate against G. N. Gardner,iThe name of Respondent Company appears as amended at the hearing.sAmended at the hearing to The M W. Kellogg CompanyAmended at the hearing to "fluid Catalytic cracking and gas recovery unit."4His correct name is Orville E Wolf. ,534DECISIONS- OF- -NATIONAL LABOR RELATIONS BOARDin regard to their terms or conditions of employment by requiring as a conditionto their employment their presentation of referral cards from the Carpenters, orcne of them, and by refusing to employ or accept their employment application orotherwise consider each of them for employment ; Kellogg discriminated as afore-said against these applicants because they did not join the Carpenters or obtainreferral cards from said unions ; the Carpenters did cause or attempt to causeKellogg from and after July 19, 1949, to discriminate against its employees and/orthe above-named applicants for employment in violation of Section 8 (a) (3)of the Act,by entering into an agreement or arrangement with Kellogg,requiringKellogg to employ for millwright work at West Tulsa only members of the Carpen-ters who have referral cards from Carpenters' Local No. 943, and by and throughthe Carpenters' bylaws and trade rules and otherwise the Carpenters threatenedKellogg with work stoppages if nonunion Carpenters should be employed by it,and thereby caused Kellogg to require its millwrights or applicants for such workto become members of the Carpenters,and also cause Kellogg to refuse employ-ment to the above-named applicants because they were not members of theCarpenters, and to refuse employment to all applicants for millwright work whowere not members of that union ; and by the acts described above RespondentKellogg violated Section 8 (a) (1) and 8 (a) (3) of the Act and RespondentsCarpenters violated Section 8 (b) (2) of the Act.Kellogg filed an answer denying the commission of any unfair labor practicesand the jurisdiction of the Board, and alleging as a separate defense that thecharges upon which the consolidated complaints issued were filed by the IAMas part of a program or policy designed to obtain an objective unrelated to therights protected by the Act, and that the applications of the persons named in,the complaints for employment at Kellogg were not made in good faith with thedesire or intention of obtaining employment but solely for the purpose of carryingout the illegal objective of the IAM.T.he Carpenters filed an answer which denied the commission of any unfair laborpractices and the jurisdiction of the Board, and stated as separate defenses thatthe consolidated complaint failed to state a cause of action against either of theRespondents Carpenters, that the Board lacked jurisdiction over the Carpentersand the subject matter of the consolidated complaints because said complaintswere based on Section 8 (b) (2) of the Act which section is unconstitutional inthat it contravenes the First, Fifth, and Thirteenth Amendments of the Consti-tution of the United States.Pursuant to notice a hearing was held at Tulsa, Oklahoma, on May 16, 17, 18,19, 29, and 30, 1950, before the undersigned Trial Examiner, duly designatedby the Chief Trial Examiner. The General Counsel and all Respondents wererepresented by counsel and the IAM was represented by its Grand Lodge repre-sentative.All parties participated in the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.At the outset counsel for the Carpenters entered a special appearance for Re-spondent United Brotherhood, for the purpose of objecting to the method ofService of the amended charges, consolidated complaints, and notice of hearingupon that organization.This motion was denied!The Carpenters also moved to dismiss the complaints at the outset upon thegrounds that: (1) The controversy was moot because the construction projectmentioned in the complaints had long since been completed; (2) the matters in5Respondents Carpenters entered a general appearance in the case by filing a jointanswer which did not raise the question of service ; both Respondents through their counselfully litigated the issues raised by the pleadings. THE M. W. KELLOGG COMPANY535controversy involved a jurisdictional dispute between the Carpenters and IAMwith respect to certain work tasks, which could only properly be raised in aproceeding under Section 10 (k) of the Act; (3) in this case the Board couldonly award a money judgment against Respondents if the unfair labor practicescharged were found, which would not effectuate the policies of the Act, and thatby the award of such money judgment the Board would, by indirection, overrulea work assignment legally made by an employer; (4) Section 8 (b) (2) of theAct was not intended to and does not cover applicants for employment;and (5)Section 8 (b) (2) of the Act was unconstitutional.These motions were denied eEarly in the hearing counsel for Kellogg invoked the rule for sequestration ofwitnessesas againstwitnesses for the General Counsel.The Trial Examinerapplied the rule to exclude all witnesses of General Counsel except the GrandLodge and local representatives of the IAM and the jobapplicants named in theconsolidated complaints against whom Kellogg and the Carpenters were alleged tohave discriminated.At different points in the hearing Kellogg moved variouslyupon the existing state of the evidence to dismiss the complaint for lack ofproof, for misconception of remedy, for alleged abuse by the charging party of theprocesses of the Board, for a continuance of the case and severance of the com-plaints on the same grounds, and for reassignment of the casefor hearing toanother Trial ExaminerAll these motions were denied.?At the close of theGeneral Counsel's case, Kellogg renewed its motionsto dismissthe complaintsupon grounds previously stated during the hearing and also for lack of proof.These motions were denied.The Carpenters renewed their motions todismissthe complaints upon the jurisdictional and other grounds urged at the outset ofthe case and in their answer, and also for lack of proof ; these motions were like-wise deniedThe Carpenters' motion at the close of the Board's case for acontinuance to-enable them better to prepare their defense was denied.During the introduction of testimony by General Counsel in rebuttal, Kelloggmoved to strike from the evidence a copy of the bylaws and trade rules ofCarpenters Local Union No. 943 which were in effect during 1948; decision onthat motion was reserved.That motion is now denied for reasons which willbe discussed below.At the close of the case Kellogg moved for dismissal of the complaints upon allgrounds previously stated and the additional ground that General Counsel hadfailed to prove his case by a preponderance of the evidence. 'To the extent thatthese motions involved requests for a severance as to Kellogg and for a dismissalor rehearing based upon the conduct of the hearing, they were denied ; themotionsfor dismissal upon the merits were taken under advisement, and are disposed ofby the findings and conclusions set forth in this Report.The Carpentersrenewedtheir motions to dismiss upon all the grounds previously stated ; thosemotionswere taken under advisementThe renewed motion to dismiss on the groundthe controversy is moot is hereby denied.'The renewed motion to dismiss basedupon the alleged unconstitutionality of Section 8 (b) (2) of the Act is likewisedenied61nNational Maiitime Union of America,78 NLRB 971,Lloyd A. Fry Roofing Com-pany, et at,89 NLRB 854 andRite-Form Corset Company, Inc , 75NLRB 174, the Boardhas held that it will not pass upon questions regarding the constitutionality of the Actand will assume that it is constitutional until the courts-have decided otherwiseTThe motions for severance, continuance, and reassignment of the case to another TrialExaminer,so far as based upon rulings of the Trial Examiner and his conduct of thehearing, were withdrawn by counsel for Kellogg in his oral argument at the close of thecase.8SeeN. L R B v. Local 74, United Brotherhood of Carpenters, et al,181 F. 2d 126(C A 6) enforcing order in 80 NLRB 533, and cases cited in the court's opinion.BSeefootnote6,supra. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe motion to dismiss on the ground that the facts show a jurisdictional disputebetween the IAM and the Carpenters which should have been brought to ahearing under Section 10 (k) of the Act, is denied. The duty of the TrialExaminer in this case is to determine whether on the record before him violationsof Section 8 (a) (1) and (3) and 8 (b) (2) of the Act are involved. The initialdecision as to the propriety of proceeding under Section 8 or Section 10 is theprerogative or duty of the General Counsel after investigation of all the facts.Once a complaint based upon Section 8 has been issued by the General Counsel,it is not within the province of the Trial Examiner hearing the issues raised bythat complaint and the answer thereto, to determine whether another provisionof the Act should have been invoked.The Board has held that the pendency of aproceeding under Section 10 (k) of the Act, based upon the same facts involvedin a proceeding under Section 8, is no bar to the prosecution of the latter pro-ceeding.National Union of Marine Cooks & Stewards, et al. (Irwin-LyonsLumber Company),87 NLRB 54. I think the rule of that case should applya fortioriwhere General Counsel has not seen fit, as here, to institute a proceed-ing under Section 10 (k). The remaining motions are disposed of hereafterin this Report.All parties were given the opportunity to present oral argument at the close ofthe hearing.General Counsel and counsel for the Carpenters waived oral argu-ment ; counsel for Kellogg argued orally before the Trial Examiner.All partieswere afforded an opportunity to file briefs or proposed findings of fact and con-clusions of law, or both.All parties have filed briefs which have been givencareful consideration in the preparation of this Report.Kellogg also filed withthe Trial Examiner proposed findings of fact and conclusions of law, all of whichhave been rejected for the reasons set forth in this Report.Upon the entire record in the case and from his observation of the witnessesthe Trial Examiner makes the following :FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTKELLOGGThe M. W. Kellogg Company is and has been in the generalcontracting businessin the course of which it constructs buildings and industrial installations of alltypes under contract throughout the United StatesIt is a Corporation organizedunder the laws of Delaware, with its principal office and place of business inthe city of Wilmington, State of Delaware. On February 17, 1947, Kelloggentered into contracts with The Texas Company," a corporation of Delaware,under the terms of which Kellogg agreed to design and construct at The TexasCompany refinery in West Tulsa, Oklahoma, a "fluid catalytic cracking and gasrecovery unit" 11 at a cost of approximately $100,000, such unit to have a capacityof about 15,618 barrels of crude oil per day.The contracts further providedthat The Texas Company would furnish all materials and equipment necessaryto construct and equip the unit, that Kellogg was appointed the agent of TheTexas Company for the procurement of such materials and equipment ; and thatKellogg would furnish all necessary construction tools, erection equipment, andfield office equipment.Construction of the cat cracker began about June 1948and was completed in April 1950The Texas Company is engaged in the production, refining, marketing, andtransportation of crude oil.At its West Tulsa, Oklahoma, plant it refines crude10Also called "Texaco" hereafter.11 In the interest of brevity, the unit will hereafter be called either the "cracking unit"or the "cat cracker." THE M. W. KELLOGG COMPANY537oil into gasoline and other manufactured products.The crude oil processed inthis plant comes from Oklahoma and other States. In the year 1949 The TexasCompany refined at this plant 9,975,000 barrels of gasoline, valued at about 25million dollars.Approximately 64 percent of that amount of refined productswas transported out of the State of Oklahoma to other States.In the operation of the West Tulsa refinery, crude oil is run through a vacuumpipe still which produces "straight run" gasoline ; that product in turn is runthrough the cat cracker built by Kellogg to produce more gasoline as an endproduct.The purpose of the cat cracker is to produce more gasoline out of agiven amount of crude oil than the vacuum pipe still, an older and less efficienttype of equipmentFor that reason the cat cracker is an essential element inthe efficient operation of the refinery."It is clear from the above facts, and I find, that The Texas Company is andhas been engaged in interstate commerce at its West Tulsa, Oklahoma, refinery.As early as 1937, the Board took jurisdiction in a representation proceedingunder the Act involving the West Tulsa works(The Texas Company, West TulsaWo?k.e,4 NLRB 1S3), and has since taken jurisdiction of complaints based onSection 8 of the Act involving The Texas Company refineries in other States."Both Respondents maintained at the hearing and in their briefs that the Boardshould not take jurisdiction here for various reasonsKellogg claims its con-struction of the cracking unit was a project wholly and exclusively local incharacter, because Kellogg built the unit locally under an independent contract,and Kellogg was in no way interrelated with The Texas Company in the opera-tion of the West Tulsa works or otherwiseAlthough built locally, the work wasperformed by Kellogg, an admitted out-of-State contractor which engages insimilar construction projects throughout the United States.The cat crackerwas designed and erected in order to increase the efficiency and output of aplant already employed in interstate commerce by a business concern extensivelyengaged in such commerce. It is obvious that the construction of this unit,and any labor disputes involving it, would have a direct effect on the flow ofproducts from this plant into interstate commerce. In similar circumstancesthe Board has in the past asserted jurisdiction" Both Respondents point tothe lack of proof that Kellogg either bought materials from outside the Stateor shipped materials in interstate commerce in the course of the project.Butthe mere absence of movement of materials in interstate commerce for use inthe construction does not of itself lessen or negate the impact of the projectand any interruption thereof upon interstate commerce as shown by the otherfacts found aboutThe Carpenters also relies on the facts that the constructionwas new and the unit had not been used in interstate commerce before.How-ever, the record shows that some crude oil was processed through the unit inlate 1049 and that it has since completion been used fully in the production ofgasoline which is transported in interstate commerce. I therefore consider thiscontention to be without merit; a similar argument has recently been rejectedby the Board in a building construction case'" The Board decisions cited bythe Carpenters in their brief show that the Board has always recognized thatithad jurisdiction over construction projects affecting commerce, bout has'These findings are based on facts stipulated by the parties, the uncontradicted testi.mony of Y A Land, and admissions in the answer of Respondent Kellogg13The Texas Company v N L RB , 112 F 2d 744, enfg. 17 NLRB 843, cert. denied311 U S 712 ; 119 F 2d 23, enfg 26 NLRB 105911SeeInternational Brotherhood of Electrical Workers, et al (William Patterson andSamuel Langer),82 NLRB 1028, enfd 181 F 2d 34 (C A2) , Lloyd A Fry Roofing Com-pany, at al,andUnited Brotherhood of Carpenters and Joiners of America, Local1857atal,89 NLRB 854.15 SeeLloyd A I'ry Roofing Company, at al, supra 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeclined to assert such jurisdiction as a matter of administrative discretion uponthe finding in each case that the assertion of jurisdiction on the particularfacts involved would not effectuate the policies of the Act. In recent casesinvolving the building construction industry, where it asserted jurisdiction, theBoard has followed the same principle, stating that "our abstention fromexercising our jurisdiction in construction cases was a matter of administrativechoice and not of legal necessity." 'aI am therefore of the opinion that the arguments of Respondents relating tojurisdiction are without merit, and Respondents' motions to dismiss the complainton this ground are hereby denied. On the basis of the facts found above, Iconclude and find that Kellogg was engaged in interstate commerce at its WestTulsa project, and that the assertion of jurisdiction by the Board herein wouldeffectuate the purposes of the Act.H. THE LABORORGANIZATIONS INVOLVEDLodge No. 790,International Association of Machinists,United Brotherhoodof Carpenters and Joinersof America, AFL, and its LocalUnion No. 943, areeach labor organizations within the meaning of Section2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The localeThe events related and consideredin thisReport all occurred at the WestTulsa, Oklahoma, refinery of The Texas Company. The facts stated in thissection describe the refinery area as it appeared during the course of the Kelloggconstruction project in 1948, 1949, and early 1950.The refineryisa largecollection of buildings and related structures located on a tract of many acresin West Tulsa on the outskirts of Tulsa, Oklahoma.The refineryarea isroughlyrectangular in shape and is completely enclosedby a highfence.Entrance tothe area is gained through three large gates.GateNo. 1, also known as the"North" or "Refinery" gate,is onthe northern face of the fenced enclosure andgives access directly to the existing refinery area on which no construction wasin progress in 1949; this gate was used in 1949 by regular employees of TheTexas Company employed on the refining operations.Gate No. 2, also knownas the "West" or "Construction" gate, is located near the southern end of aninner fence which bisects the refinery area longitudinally ; it gives access directlyto the southeastern portion of the refinery area where the Kellogg project waslocated, and it was used regularly by employees of Kellogg and other contractorsworking in that portion of the area as well as by applicants for jobs with thosecontractors.The last gate, known as the "Truck" gate, is located in the westface of the outer fence enclosure, and gives access to a large, undeveloped tractin the western half of the whole area, which was used for parking of employees'cars and entrance of material and merchandise trucks serving the constructionprojects.All three gates were patroled and guarded by a force of uniformedguards employed by The Texas Company, who worked in three shifts around theclock, shifting from gate to gate according to a schedule.16SeeBrown and Boot, Inc., ct al, d/b/a Ozark Dam Constructors, 77NLRB 1136;United Brotherhood of Carpenters and Joiners of America, AFL, Local 74, et at (Ira A.Watson Company, d/b/a Watson's Specialty Store),80 NLRB 533;Guy F Atkinson Co,90 NLRB 143.Other cases cited by the Carpenters generally involved construction of other statutesand different sets of facts, and are considered inapposite here. THE M. W. KELLOGG COMPANY539The cat cracker was built by Kellogg in the southeasterly portion of therefinery area at a distance of about two city blocks from the "Construction"gate (No. 2). From the outset of the actual construction in June 1948, theKellogg supervisory staff established its headquarters or field office in a buildingprovided by The Texas Company adjacent to the actual site of the cracking unit.During the early stages of construction, Kellogg maintained its personnel andemployment office in a separate building located just inside the "Construction"gate and adjacent to the guard's shack at that gate. Sometime after October1948, that, office was moved back into the refinery area opposite the Kelloggfield office in order to eliminate confusion in handling applicants for employmentwith other contractors, who also passed through or applied at the "Construction"gate.17B. The personnel involvedAt the times in 1948 and 1949 mentioned in the record and pleadings, D. T.Emerson was the resident manager of Kellogg in charge of the West Tulsaproject;Warren W. Curlee was his executive assistant, having direct charge ofcertain administrative departments involved in the work, including the personneldepartment ; Frank V. Prentice was the personnel records manager at the project,supervising the personnel office in the preparation, maintenance, and filing ofthe necessary personnel records ; S. Handler was the construction superintendenton the job, working directly under Emerson and responsible for all construction ;he acted for Emerson when the latter was absent from the project. James A.Gillen was the superintendent in charge of all millwright work on the project,and had the duty of hiring, firing, and supervising the work of all millwrights.In 1948 R. G. Arrington was the business agent or representative of theCarpenters' Local No. 943; in 1949 and at the time of the hearing William D.Scott was the financial secretary and representative of the local. In 1949 HaroldSims was the assistant business representative of Local No. 790 of the IAM.Joe Whisnant, H. L. Gamble, and Harley Rogers were employed by The TexasCompany as guards or gatemen working at times hereafter mentioned on thethree gates to the West Tulsa refinery.Orville E. Wolf, G. H. Woollard, C. O. Woollard, Snowden A. Davidson, RobertC.DeLone. E. H. Foster, and G. N. Gardner, all members of Lodge 790 of theIAM, are the job applicants named in the consolidated complaint.C. The applications for employmentThe controversy in this case arises out of the attempt of seven members ofLodge 790, IAM, named above, to secure employment in the month of July 1949as millwrights at the West Tulsa project of Kellogg under circumstances set forthbelow.On a date not clearly specified but about 3 weeks before July 19, 1949, E. H.Foster went to the Kellogg project to seek employment. About 9 it. in. heKellogg personnel office.He was referred by that guard to the west gate (gateNo. 2) where he again asked to see the man who did the hiring for Kellogg.the Texaco guard at that gate told him he would have to have a referral card,from the Carpenters' union in order to get in.Foster then left the premises.On July 19, 1949, Orville E. Wolf drove out to the Kellogg project about 9 a. W.to seek employment, on the recommendation of his grocer who had formerly17These findings are based on the uncontradicted and credited testimony of Curlee,Gillen,Whisnant, and Gamble, and a plat of the refinery area admitted In evidence bystipulation (General Counsel's Exhibit No. 2). 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDworked for Kellogg.He approached guard Joe Whisnant at the'truck(outer)gate on the west side,asking Whisnant how to get down to the Kellogg personneloffice.Whisnant told him that he could not go down there unless he had areferral card from a union. Since Whisnant had not mentioned any specificunion,Wolf then drove to the IAM office in Tulsa to find out if his union wassending any men to the project.At the IAM office he asked Sims about gettingwork at Kellogg and Sims said he thought he could pla,e a number of men atthat project.Wolf expressed doubt about this, stating that he had not beenable to get through the gate that morning.Wolf drove back to the project withSims and other IAM members later that day as set forth in the next paragraph.Harold Sims, the assistant business agent of the IAM Lodge No. 790, hadthe duty,.among other things, of finding jobsfor IAMmembers, who periodically'sought employment through him.In the early part of July 1949, in the courseof seeking work for his members, he had called the personnel office of Kelloggat the West Tulsa project on the telephone in an effort to place some of hismembers on that job. The man he talked to, whose name he cannot recall,advised him they were not hiringanybody atthat time.Prior to July 19, 1949,Sims had heard from other IAM members that they had been unsuccessful ingetting work at that project.There had been a strike of another craft (pipe-fitters)at the job which had closed down the work completely for some weeksbefore July 18, 1949. The strike had been settled in the week before that date,and Sims decided on the 19th to take some of his members to the project himselfin another effort to get work for them. Accordingly,he suggested to G. H.Woollard,C. O. Woollard,E. H. Foster,Robert C DeLone,Orville E. Wolf, andSnowden A.Davidson, who were in the office at the time, that they accompanyhim to the project for that purpose.The group drove out to the project in Sims'car shortly after noon on the 19th.They drove up to the truck(outer)gate onthe west side,where they met guard Joe Whisnant.Sims told Whisnant thathis companions were millwrights or erection machinists seeking employment onthe Kellogg project, and asked if they could see the Kellogg personnel manabout jobs.Sims asked Whisnant if they "have to go through the Local to getin there," and Whisnant replied "that's our orders,"explaining that they couldnot go to work on the project unless they had referral cards from the union,meaning the Carpenters'union.However,he permitted them to drive throughthe truck gate down to the inner,or construction,gate to talk to the guard there.Sims asked the guard on that gate, Harley Rogers, to admit them to visit theKellogg personnel office.Rogers showed them where it was, but refused toadmit them through thegate, sayingthey could not get in to see the personnelman or to work there unless they had referral cards from a union. Sims toldRogers the men with him were millwrights or erection machinists looking forwork, and Rogers said that work came under the Carpenters'union, that theywould have to get referral cards from that union.Sims then asked Rogers hisname, which the latter gave him, and the group drove off the premises.In accordance with the remarks of both guards that the men would need re-ferral cards from the Carpenters'union, Sims suggested that his companionstry to secure such cards from the Carpenters, and he thereupon drove them tothe Carpenters'hall in Tulsa.The six went into the Carpenters'hall whilehe waited in his car outside.At the Carpenters' hall, the IAM members spoke to William D. Scott, financialsecretary of the Carpenters.One of the Woollards asked Scott if they had tojoin the Carpenters'union to work at theKelloggproject.Scott said "yes."Foster then asked Scott if they could join the union, and Scott said they couldnot, saying he already had a long waiting list for membership and that he also THE M. W. KELLOGG COMPANY541had a list of members waiting for work. The six left the Carpenters' hall, wentback to the car, and reported to Sims what Scott had told them.Sims thendrove them back to the IAM office where they made out affidavits stating theevents related above for presentation to the National Labor Relations Board 19After Sims returned to his office, he called the Kellogg personnel office at theproject on the telephone, asking for the personnel director ; a man calling himselfPrentice answered.Sims asked him if it was necessary to join the Carpentersin order to work on the job as a millwright, and Prentice affirmed that, sayingmillwrights had to have referral cards from the Carpenters' union. I find thisconversation as a fact on the basis of Sims' testimony, inasmuch as Prentice didnot deny it, merely stating that he could not recall anyone calling about mill-wright work in the first few days after Kellogg began rehiring personnel follow-ing the termination of wthe pipe fitters' strike.Sometime on July 19,14 Sims also had a talk over the telephone with Gillen, themillwright superintendent of Kellogg on the project, in which Sims identifiedhimself as a representative of the IAM and said he would like to put some ofhis members to work on the job. Gillen told him that he was not at that timein a position to hire any new men, as Kellogg desired to rehire all millwrightswho had been laid off during a shutdown 'of the project due to the strike.Gillensuggested that Sims contact either Emerson or a Mr. Smith (not otherwiseidentified in the record) about the matter.The circumstances and significanceof this conversation will be considered further in the discussion hereafter ofKellogg's practice in hiring millwrights.On July 27, 1943, G. N. Gardner went to the Kellogg project to apply for workas a millwright.He first applied at the north gate, asking the guard aboutemployment with Kellogg.The guard asked him what work he was looking for,and Gardner told him millwright work.The guard then sent him to gate No. 2on the west side, stating that he believed Gardner would have to get a referralcard from the Carpenters' union before he could get employment there. Onreaching gate No. 2, Gardner asked for admission to the refinery so that hecould see the Kellogg foreman or personnel manager about employment as a mill-wright.The guard there refused to admit him, stating that he would have to goto the Carpenters' local and get a referral card from that union.After thatGardner drove to the Carpenters' hall in Tulsa where he asked a man in theoffice about joining the Carpenters so that he could get work at Kellogg. Theman told him that they had more millwrights available for work than they hadcalls for, and refused to give him a referral card or let him apply for membershipin that union 2°18The findings in this paragraph are based on the uncontradicted and credited testimonyof C 0 Woollard, Foster, and DeLoneScott, the Carpenters' representative, was presentthroughout the hearing and testified on behalf of General Counsel ; he did not denythat lie talked with the IAM members at his office as related by them11The facts as to this conversation are based on the credited testimony of Gillen. Simsdid not testify about, or deny,the conversation.Gillen's testimony does not state the exacthour on July 19 when it took place.20The above findings are based on the composite testimony of Sims, G. H. and C. O.Woollard, DeLone, Foster, Wolf, and guards Joe Whisnant and II. L. GambleThe testi-mony of these witnesses was mutually corroborative as to the main aspects of the eventsof July 19;their testimony varied in minor details;they did not all remember exactlythe same details of those events;the IAM members corroborated each other and theguards as to the substance of their conversations with the guards on the dates mentioned,but did not state the conversations in exactly the same terms.Whisnant and Gamblewere vague as to details,but this is not surprising in view of their advanced ages andthe fact that they met over 1,000 Kellogg workers (not counting employees of other con- 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll theRespondents,particularly Kellogg, claim that the seven IAM memberswere not bona fide applicants for employment on the dates they visited theKellogg project, and that their visits, particularly the group visit of July 19, 1949,were episodes deliberately planned by Sims in the hope of securing a rejectionof their applications by Kellogg, in order that IAM could create a case uponwhich the Board could be induced to charge the Respondents, particularly theCarpenters, with the violations of the Act set forth in the complaint herein, all-in an effort to carry out the alleged long-time objective of IAM to wrest jurisdic-tion of all millwright work from the Carpenters.On this theory Kellogg mademotions throughout the hearing for dismissal of the proceedings upon theground that the Board's processes were being improperly used to foster thisobjective of the IAM and thus to create litigation, and were therefore cham-pertous.In support of these contentions Respondents rely on the followingfacts: (1) None of the applicants brought their tools with them when theyapplied at the gate, which is customary when a millwright seeks a job; (2)none of the applicants ever applied for work with Kellogg after the applicationsof July 19 and 27; (3) at least one applicant, Gardner, was steadily employedat the time of his application at an airplane plant in Wichita, Kansas; (4) therewas no work for millwrights, and none was being hired by Kellogg, on July 19, tothe knowledge of Sims; (5) none of the applicants was qualified to do refinerymillwright work of the type required on this project, and for that reason theywould not have been hired by Kellogg, even if they had been interviewed.These contentions will be considered in order.At the outset, certain other factsin the record should be noted.All of the applicants, except Gardner, testified without contradiction, and Ifind, that they were unemployed at the time of their applications at the project,and that they had applied for work elsewhere, both before and after July 19,personally and with the help of Sims and the IAM ; Gardner applied for workat the project while he was on leave of absence from his job at the airplane plantin Kansas because he desired employment near his home in Turley,a suburb ofTulsa, and also for the natural reason that millwright work at Kellogg paidaround $2.43 an hour,as against his pay of$1.35 an hour at the airplane plant,inWichita.Gardner sought employment at the project on July 27 at the sug-gestion of a friend in Tulsa, Mace Stephens.Wolf applied for work on the morningof July 19 at the suggestion of a former Kellogg employee.These facts militateagainst Respondents' basic contention that Sims engineered the whole plan asan artificial mass application for employment for ulterior motives.1. I consider the fact that the' applicants did not have their tools with themof no significance;all of them lived in or near Tulsa and could have procuredtheir tools quickly if they had been interviewed and accepted for employment.2.The experience of all the applicants at the refinery gates, the subsequentrefusal of the Carpenters' representative on the 19th to give the group of sixreferral cards or permit them to join the Carpenters, and Prentice's statement toSims that afternoon confirming Scott's statement that millwrights had to havereferral cards from the Carpenters to work on the job, all clearly indicated tothem that further attempts to secure employment at the project would he useless.tractors)entering and leaving the west gates daily while construction was underway.However,Wbisnant clearly recalled the visit of the 6 men on July 19 and the main factsrelating to it, largely because the various craftsmen had not yet returned to work afterthe strike,and the absence of activity on the site made the visit of the 6 stand out.From these circumstances and my observation of the demeanor and manner of testimonyof these witnesses,both on direct and cross-examination,I consider their testimony on thissubject reliable and credible.The findings of the events of July 27 are based on theuncontradicted and credited testimony of Gardner. THE M.W. KELLOGGCOMPANY543It is not surprising that after all these rejections, most of them on the same day,they made no further efforts to contact Kellogg by telephone or application to itsTulsa office or otherwise.Under the circumstances, it was not necessary."1.The reasons for Gardner's application for employment on the 27th, advertedto above, sufficiently indicate the bona fides of his application.4.While it is true that there was no work for millwrights at the project onJuly 19, the testimony of Emerson, Curlee, Prentice, and Gillen establishes, and Ifind on the basis thereof, that the pipe fitters' strike, which had shut down thewhole project, had ended by Monday, July 18, 1949; on that day Kellogg resumedoperations ; the Kellogg supervisory force, including Curlee and Prentice andtheir staff, and Gillen, were busy at the project from July 18 on recalling andrehiring, former employees in order to resume the work ; July 19 was the secondday of the rehiring ; on that day Gillen rehired Boatright, a former millwrightemployee, as millwright foreman ; Gillen was successful in rehiring only twoformer millwrights, who returned on the 20th, and thereafter Kellogg increaseditsmillwright torce by hiring new men on July 22, 25, and 29, Auugst 1 and 19,and others thereafter.From these facts it is clear, and I find, that on July 19and thereafter Kellogg had employment available for which it intended to anddid hire millwrights.235.Both Respondents argued that the TAM job applicants lacked the experienceand qualifications to perform millwright work of the type required on thisproject,24 and would not have been hired, even if they had been interviewed.nSeeDanielHamm Drayage Co., Inc,84 NLRB 458^ See General Counsel's Exhibit No. 5, a stipulated recapitulation of Kellogg's recordsof employment of millwrights.zsCf.Montgomery Hardwood Flooring Company, Inc.,72 NLRB 113, 122-124;N. L. R. B.v.Waumbec Mills, Inc.,114 F. 2d 226 (C. A. 1).Respondents rely on certain testimony of Whisnant to the effect that he did not admitthe IAM members through the construction (inner) gate on the 19th because there wasno one on the project to talk to them.However, this part of his testimony is over-weighed by (1) the stipulated fact, and his own testimony elsewhere in the record, thaton the 19th he worked on theouter(truck) gate from 7 a. in. to 3 p. in ; (2) his ownstatement that he talked to the six men at theoutergate; (3) the credited testimony ofSims and C. 0. Woollard that Whisnant was at theoutergate and passed them down tothe inner (construction) gate where they talked to guard Rogers ; (4) the admitted factsthat the outer gate gave access only to a general parking area, entrance through thatgate was not restricted, and the inner gate was nearest to the personnel office and theproject site itself; (5) Gamble's credited testimony that, while working on the outergate, he sent all job applicants down to the inner gate where Kellogg handled employ-ment applications , (6) the credited testimony of Emerson, Curlee, and Prentice thatthey and their staff were busy at the personnel office that day trying to recall and rehireformer employees; and (7) Whisnant's own admission he knew they were on the job thatday.From these facts I am convinced that, at the point in his testimony cited byRespondents, Whisnant was confused about his exact conversations with the IAM group,the place of that discussion and his action thereafter, and that his confusion was causedby the circumstance that the project was still bare of workmen, as Kellogg had onlybegun to recall employees the day beforeFor the above reasons I do not credit thatportion of Whisnant's testimony, summarized at the beginning of this footnote.u The construction of the West Tulsa cracking unit involved, among other work, thesetting, erecting, levelling and aligning, lubricating, testing and final preperformanceinspection of heavy and expensive machinery, including pumps, compressors, and othcctypes of refinery machinery.These machines had to be erected, aligned and set in ac-cordance with precision measurements and specifications, so that they would connectprecisely and operate permanently with each other under widely varying temperatureand pressure conditions.This type of work required the services of highly skilled mill-wrights, also called erection machinists, who were experienced in work involving closetolerances and precision installations.After such refinery machinery is in operation,itsmaintenance and repair, including any necessary resetting and realigning, can beperformed either by millwrightsor machinists. 544DECISIONSOF NATIONAL'LABOR RELATIONS BOARDHowever, the ur contradicted and credited testimony of C. O. Woollard, G. H.Woollard, Davidson," Foster, and Gardner indicates that they had each per-formed work involving the setting, aligning, and installation of heavy ma-chinery such as pumps and compressors, from which it appears that, while theymay not have worked on refinery machinery specifically, they had done com-parable millwright work in the past.Furthermore, it appears that, in hiringmillwrights on this job, Kellogg was not as insistant upon securing only mill-wrights with specialized refinery experience as Gillen, the millwright super-intendent, attempted to indicate in his testimony.Although he maintained thatprevious refinery millwright experience was a prerequisite, or at least a "majorqualification," for employment, and that he tried to hire only men with thattype of experience, he did not hold to that standard.He hired Frank P. Walshand Howard Worley after July 19, 1949, although they had been working pre-viously as carpenters on the project, and Gillen himself maintained that car-penters were not qualified to do millwright work ; nevertheless he transferredthem at their request to refinery millwright work ; he attempts to justify this bysaying he knew they had done millwright work previously on construction proj-ects, but the extent of their experience as millwrights does not appear in therecord, nor does it appear that they had any refinery millwright experience.He also transferred Ira V. Powell, another carpenter on the project, to mill-wright work on the mere representation of Powell that he had had millwrightexperience and the statements of other men on the job that he "was a goodmillwright" ; he did not investigate, and could not testify at the hearing, as tothe extent of Powell's millwright experience.Furthermore, Gillen took onWhitcraft 25 and Kolb as millwrights in August 1949, after they had been sentout by Scott of the Carpenters, merely on Scott's representation that they were"good" men, but after they worked a month he released them for doing poorwork, because he concluded that their experience and ability was no better thanthat of a millwright apprentice of 2 years' experience ; there is no proof thatthese men had any refinery experience ; Gillen's discharge of them indicates thatthey were poor millwrights, much less refinery millwrights. It is also signifi-cant that in 1939 or 1940, according to Emerson, Kellogg bad employed mill-wrights, classified as machinists, on another construction job to perform refinerymillwright work similar to that required at West Tulsa. It should also be notedthat Gillen himself had been a machinist during his early years in constructionwork, had learned machine erection and millwright work, and had worked hisway up to millwright foreman and superintendent ; from 1938 to 1943 he wasa member of the IAM and in that period worked as erection machinist or mill-wright on one powder-plant construction job ; he discontinued his membershipin the IAM and joined the Carpenters about 1943, just before he began work forKellogg as a millwright.He knew that two of his millwrights on the West Tulsajob, P. H. and S. S. Burgess, Jr., although members of the Carpenters at thattime, had been members of the IAM and were still carrying their IAM cards.The same was true of Russell. The'above facts lead me to the conclusion, andI find, that Kellogg carried out the construction of the cracking unit at WestTulsa with some craftsmen having only ordinary experience as millwrights orerection machinists, and used others of doubtful millwright qualifications, andthat refinery experience, while desirable, was not essential to the employmentss Davidson did not appear or testify at the hearing, but the parties stipulated that,if called, he would have testified substantially to the same effect as G H. Woollard, withrespect to his past experience.26 Spelled "Witcraft" in General Counsel's Exhibit No.5,and spelled both ways inthe record."Whiteraft"appears to be correct. THE M. W. KELLOGG COMPANY545of a millwright or erection machinist on that job.I further find from thesefacts that there is not the great gulf and disparity in skill and occupation be-tween millwrights and machinists which Gillen tried to demonstrate,but ratherthat the two groups are closely allied in their work and require substantially thesame skill in working with machinery and to very close tolerances. In thisconnection the Board has already considered the work of machinists and mill-wrights in several cases and has found that, while millwrights may ,generallyuse tools somewhat different from other machinists,their principal function isthe erection,installation,movement,and maintenance of machinery,and thatthe performance of these functions is traditionally identified with the ma-chinist craft 2°While it may be true that millwrights engaged in new refineryconstruction are generally somewhat more experienced in their craft than others,and may even develop a special added skill in handling refinery machinery, itseems clear that the basic skill of a machinist or millwright in handling heavymachinery and working to close tolerances would enable the craftsman,whethercalled by one name or the other, to acqune shortly the derivative skill involvedin the installation of the heavier equipment and machinery used in refineryconstruction.The above facts and considerations impel me to the conclusion,and I find, that the two Woollards, Davidson, Foster, and Gardner appeared tohave qualifications and experience which, if objectively considered by Kelloggupon an interview with these men,would have warranted their employment asmillwrights.The applicants DeLone and Wolf appear to have had no mill-wright or erection machinist experience,but possessed the basic qualificationsof machinists.However, in view of the fact that millwright functions have beentraditionally identifiedwith the machinist craft, and the further fact thatKellogg had used former machinists as well as millwrights of widely varying ex-perience for millwright work both on the West Tulsa job and previously, I am notconvinced that DeLone and Wolf would have been completely unqualified or un-able to handle the millwright work at West Tulsa if given the chance I there-fore conclude and find that the two Woollards, Davidson, Foster, Gardner, Wolf,and DeLone were bona fide applicants for employment at the West Tulsa projecton the dates they applied for work as found above. The motions of Respond-ents to dismiss the complaints on the grounds considered above are thereforedenied.D The 8 (a) (3) charges1.Kellogg's practice in admitting job applicants to the projectThe pleadings, record, and the arguments of the parties present a sharp issueon the question whether Kellogg, by its personnel practices at the project, wasresponsible for the rejection of the IAM members who applied for jobs as foundabove.General Counsel argues that the combination of certain facts advertedto below demonstrates that Kellogg hired only millwrights who were membersof and had referral cards from the Carpenters and, as part of that practice,instructed and caused The Texas Company guards to refuse admission to theproject to any applicants for millwright work who did not present such cards.On the othe rhand, Kellogg argues that the record discloses no casual connectionbetween the rejection of the IAM job applicants at the gates and its hiringpractices.27Members*of the California State Bi ewers Institute,Southern Division,et al,90NLRB 1747;AC. Spark PlugDivision,General Motors Corporation(Milwaukee Plant),88 NLRB 1214.953841-52-vol. 9 4-3 6 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs I have found above, the IAM job applicants were refused admittance to theproject on July 19 and 27 by Joe Whisnantand HarleyRogers, Texacoguards,because they did not have referral cards from the Carpenters. In explanationof this action,Whisnant testified that: He had received orders from Curleeand Prentice, of Kellogg, not to admit anyone to the refinery area without areferral card or clearance ^ from either the Carpenters', Pipefitters', or Operat-ing Engineers'unions (which were all AFL affiliates), or without first contact-ing Emerson,Curlee, or Prentice ; many applicants for work in those crafts cameto the gates without referral cards, and he told them his instructions were thatthey would have to "come through the Local." In addition to the applicationsof the IAM members on July 19 related above, Whisnant recalled that one ap-plicant for a job as carpenter told him the Carpenters' local had sent him out;Whisnant told him to sign the entry book kept at the gate and then asked forhis referral card; when the man said he had no referral card, Whisnant said hecould not let him go down to the Kellogg personnel office, those were his orders,and that the man should go back to the local that sent him out. Gamble, anotherTexaco guard, testified that: He received instructions from another guard, whosenamehe could not recall but whom he relieved, that if job applicants had referralcards from a union, he should send them down to the Kellogg personnel office;when he worked on the truck (outer) gate he usually passed job applicants downto the personnel (inner) gate, 1Vo. 2, where they handled such applicants; whensome applicants asked how they could get in to the personnel office for an inter-view, he told them "the plan they had for entering in was referrals" ; when hewas stationed at the personnel gate (No. 2), he would always know from thereferral cards where a man was going in the refinery, although he did not al-ways examine the card to find out what union he came from.Both Curlee and Prentice denied that they ever gave instructions to the Texacoguards on this subject, claiming they had no authority to do so. I do not credittheir denials, however, because other evidence, including admissions by thesewitnesses, leads me to conclude that they were in constant contact with the guardsand execised control over their admission of persons to the project area. Ihave found above that the personnel office was located adjacent to the construc-tion (inner) gate No. 2 for some time after the construction work started. Curleetestified that while it was located there, applicants for jobs with Kellogg wereinterviewed by the personnel force at the gate after being announced by theguards ; insome casesCurlee even went to the parking lot outside gate No. 2 tointerview friends or others seeking work who were personally known to him.After the employment office was moved back into the refinery area near theKellogg field office, it was connected with the guard shack at gate No. 2 by tele-phone, over which the guards would announce job applicants who appearedat that gate. Curlee admitted that he talked to the guards on the phone aboutparticular persons applying at the gate, directing the guards to admit them orto give them application blanks to fill out.Gamble testified that when he workedon that gate he often allowed job applicants to go to the personnel office aftercalling Prentice and receiving authority from him to send the men down to thatoffice. It is clear from the above facts, and I find, that the Texaco guards knewand dealt with both Curlee and Prentice as the personnel officers of Kellogg, and28Whisnant defined the "referral card or clearance"as a small cardwhich the uniongave workmen to indicate that they had "a right to go in "He was obviou$ly referringto the "working permit" or "working card" issued by the local union under its bylawsto its memberswhich must be presented to and checked by the union steward on thejob when the workman reports (See sections 4, 5, 7, 11, 12 and 28 (a) of the 1949 bylawsof Respondent Local No. 943, General Counsel's Exhibit No 4). THE M. W. KELLOGG COMPANY547that the guards had continualcontact with both of them, and received ordersdirectly from them regarding the admission of job applicants to the project site.These findings are further supported by the credited testimony of Curlee andEmerson that: Kellogg had made an arrangement with The Texas Companywhereby no one was to be admitted to the Kellogg project area without some iden-tification, such as written authority from Kellogg in the form of a Kellogg appli-cation blank, or a telegram or letter from Kellogg ordering a man to report forwork, or a referral card from a union, or a referral card from a private or govern-mental employment office, or a previous telephone appointment for an interview ;where a person presented himself at the gate after a telephone appointment,either Curlee or Prentice would give the man's name to the guards beforehand,so that when the applicant appeared the guard already had specific authorityto admit him; the personnel officers did not interview job applicants unless theypresented one of the forms of written identification stated above or had beencleared for entrance by telephone previously.Curlee stated that the above ar-rangement had been made through The Texas Company project engineer, but it isclear from the facts found above that the arrangement was carried out in prac-tice by direct cooperation and contact between Curlee, Prentice, and the guards.On the basis of the above facts I conclude and find, contrary to Kellogg's con-tention, that The Texas Company guards had received orders from Kellogg notto admit any job applicants unless they presented some identification or authorityfor admission, which included referral cards from any of the three AFL unionsworking on the job. The manner in which Kellogg applied the above admissionpractice to millwright applicants will be considered next.Curlee testified that millwright applicants sent to the project with referralcards from the Carpenters had to show those cards to the guards to gain admit-tance to the project for interview and hiring.He does not recall, and there isno evidence in the record which indicates, that any millwright was admitted,interviewed, or hired on the basis of his application blank alone, or on a referralfrom any private or governmental employment office.Curlee further could notrecall any millwrights hired who had not been referred out to the project bythe Carpenters or on the recommendation of a fellow employee. The recordindicates that at least two men, Whitcraft and Kolb, were sent to the projectby the Carpenters with referral cards, and were hired by Gillen, the millwrightsuperintendent, after a discussion with Scott, the Carpenters' representative ;Gillen met the men on the job, after they had been admitted through the gate;he said that the guards at the gate had not called him about them previously,so it is clear that they gained admission to the job by presenting their referralor working cards to the guards.Gillen testified that he secured his millwrightsfrom various sources, but hired them on the basis of his personal knowledgeof the men and the recommendations of his millwright foreman and other mill-wrights on the job.Curlee testified that, in the cases of such applicants, Kelloggrequested them by telephone, telegram, or letter to report directly to the project.These facts, if considered alone, would indicate that millwrights actually hiredwere admitted to the project only by means of referral cards from the Carpen-ters, or through written or telephonic authority from Kellogg to report for work.However, Gillen, in testifying as to the circumstances of hiring of each mill-wright actually employed, did not indicate that any millwright hired beforeJuly 19, 1949, was ordered to report by telegram, letter, or on the basis of atelephone appointment ; as to those hired after July 19, his testimony and therecords produced by Kellogg show that only the last five millwrights hiredreceived telegraphic orders to report for work, and the others do not appearto have been called by telephone or letter. It is therefore clear that all the 548DECISIONS . OP NATIONAL LABOR RELATIONS BOARDmillwrights hired (with the exception, of the last five) zs must have obtainedadmittance to the project only by presentation of their working cards or permitsfrom the Carpenters.After consideration of all of the above testimony, Iconclude and find that all millwrights working on the job gained access to theproject when first reporting to work.30 by presenting their working cards orpermits from the Carpenters to the guards at the gate."Kellogg's hiring practicewith respect to millwrights, which gave rise to this circumstance, will beconsidered next.2.Kellogg's practice in hiring millwrightsEmerson,resident manager of Kellogg at West Tulsa,came on the job inJune 1948.Shortly after he arrived,he examined and read a copy of the bylawsand trade rules of Respondent Local No. 943,which had been either left at ormailed to the field office before he arrived 32He read these rules to ascertainthe wages,hours, holidays,and other working conditions established in thatarea for carpenters and millwrights,since it was the usual practice of Kelloggon each job to adhere to the local rules on those matters as established by thecrafts which it intended to employ on the job.In accordance with this practice,Emerson recognized the bylaws and trade rules of the Carpenters local unionas the terms or conditions underwhichcarpenters and millwrightswould workin the Tulsa area.Emerson's exact testimony on this point is as follows :2DFrazier,Baker, Swafford. Schulz, and Friloux. I attach no significance to the factthat the employment files of these men showed telegraphic orders to report to work.There appears to have been no necessity for such orders as to Baker, Swafford, Schulz, andFriloux, as the testimony of Gillen shows the first two were already working for Foster-Wheeler within the refinery area when Gillen hired them, and the latter two were like-wise working for the same contractor when it terminated its payroll, and Kellogg trans-ferred them to its payroll at the request of The Texas Company so that they could remainon the job to observe the operations of equipment they had helped to install while workingforFoster-WheelerObviously, these four, while working for Foster-Wheeler, alreadyhad some means of identification which enabled them to enter the area each day.Thesignificance of the telegrams sent to them will be discussed belowFrazier was the onlyoutsider who received a telegram to report, but he was also a membei of the Carpenters ,there was no proof as to how lie gained admittance to the project when he came to work,but in view of the findings as to Kellogg's hiring practices as to millwrights which willbe discussed in the next section, I believe and find that he also used his union workingpermit or card to get into the project31After. craftsmen weie hired, they received badges which enabled them to enter theproject daily31This conclusion is not altered by the testimony of H M Russell, a millwright whoworked for Kellogg on the Texaco project both before and after July 19, 1949Hehad also worked in 1948 as a millwright on the nearby Midcontineut refinery job ofKellogg, from which he had been transferred to the Texaco jobRussellhad been amember of Local No 943 since 1945, and in the absence of any denial from him, it maybe assumed he held the usual working card from that local in accordance with its rulesdaring both employmentsSince neither he nor Gillen testified as to how he gainedinitial admittance to the Texaco project on each employment, and there is no proof thathe had any letter, telegram, or telephonic orders from Kellogg to report to that job,it is reasonable to assume that he, like other millwrights, showed his working card toget through the gates at the outset of each hiring.Russell'stesimony that he didnot get a referral card from any union for the transfer from the Midcontment to theTexaco job, and that Scott did not know of the transfer until after the event is notprobative on the question as to the method by which millwrightsgained admittance tothe project for employment."It is clear from the testimony of Emerson and Handler, his constructionsuperin-tendent, that he saw and read the 1948 edition (General Counsel's Exhibit No 6) inabout June 1948.The 1949 edition (General Counsel's Exhibit No. 4) is similar in size,.form, and contentsBoth booklets were identified by Scott as the official bylaws and'.trade rulesof Local No. 943 for theyears in question. THE M. W. KELLOGG COMPANY549Q. You are acquainted with the trade rules, are you not, or you at leastscanned through them?A. Yes.We understand various trade rules as a practice setup in the areathat is usually accepted by the local contractors, also contractors such asour company.Q. In other words, you recognized those as the terms that the craft willwork according to?A. In general except where there is violations of certain policies.Q. Do you recognize them as the conditions under which the carpenterswould work at the Kellogg Company?A. I would say yes. I might qualify that, that the conditions establishedin the Tulsa area, and we went along with the conditions set up prior to ourstarting the project.There is no explanation by Emerson or any other officer of Kellogg as to whichof the bylaws and trade rules, if any, violated any Kellogg policy.In June or July 1948, Emerson talked to R. G. Arrington, a representative ofRespondent Local No. 943,33 several times about the availability of various typesof craftsmen for work at the project and the qualifications Kellogg desired inthese crafts.The only proof in the record as to the scope and details of theseconversations is derived from the testimony of Emerson, who testified as anadverse witness called by General Counsel.His answers to questions of GeneralCounsel regarding the discussions were guarded and vague; he professed to,remember only discussions about availability of men with certain qualifications,and repeatedly avoided mention of millwrights, although he admits discussing,"certain classes of men, mainly carpenters," and he knew that he would usemillwrights on the job; he could not recall discussion of wages or terms of em-ployment, but he admitted using the Carpenters' trade rules to establish thearea practice "as to wages, particularly wages" and holidays.His evasive andat times self-contradictory testimony on this subject convinces me that hisdiscussions with Arrington were longer and involved much more than he admittedat the hearing. The trier of the fact is therefore entitled to draw all reasonableinferences as to what they actually discussed from the admissions Emerson madeon the record.Thus, he admitted that Arrington pointed out the provisions ofthe trade rules for his "guidance," and that Kellogg recognized the various traderules as the "practice set-up in the area," and in general "as the terms that thecraft will work according to." From these admissions it is a reasonable infer-ence, and I therefore find, that Arrington, in pointing out the trade rules to himfor his guidance, indicated that they were the working rules and conditions setup in the Tulsa area under which union carpenters and millwrights would work.In like manner, his admission that he discussed "certain classes of men, mainlycarpenters,"while knowing he would also use millwrights, over whom theCarpenters claimed jurisdiction, warrants the inference, and I also find, that hediscussed with Arrington the availability and qualifications of both carpentersand millwrightsArrington was not called as a witness by any of the Respond-ents, although there was no indication that he was not available to testify. TheTrial Examiner is therefore entitled to infer from his absence that, if called, hecould not truthfully deny Emerson's testimony as to their conversations.31R. G Arrington is listed as the last member of the bylaws Committee of Local No.943 in the 1948 bylaws and trade rules of that local (General Counsels Exhibit No 6).William D Scott, financial secretary of that local in 1949, occupied the same position onthe similar committee listed at the end of the 1949 edition of the bylaws and traderules(General Counsel's Exhibit No. 4). 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe bylaws and trade rules of Respondent Local No. 943 in effect during 194Scontain, among other things, the following provisions :Section 14. No member will work under any non-union foreman. Anymember violating this section shall be subject to a fine of $5.00 for each dayworked.Section 28. (a) The senior member of any job shall report at once thestarting of the job to the Business Agent or Financial Secretary and shall actas Steward until a successor is elected by the members on the job. TheSteward shall not be discharged except for insubordination, incompetency, orwhen the work is completed, which cause must be proven to the satisfaction ofthe Executive Committee. If they deem it necessary they shall make achange and report same to the next regular meeting.The Steward shall workwhen there is any work, and when necessary to work overtime he shall be oneof the men that works, if he so desires.He shall appoint a successor pro tem.when he leaves the job.Penalty for not complying with this section shall be$5.00.(Section 28 in 1949 edition.)Section 28. (b) The Steward on the job shall look after the interests ofthe Local Union and report conditions each meeting night on the Steward'sreport blanks furnished by the Local Union.He shall examine all cards onhis job or in the shop, to ascertain if punched for the month in which working,and if any man be without a working card he shall have five hours in whichto secure one.The Steward shall report the names and addresses of allmembers in their own handwriting on report blanks, and shall report all menworking on permit, stating whether jurisdictional, applicationalor clearancecard.(Section 28 (a) in 1949 edition.)Section 28. (e) The Steward shall report any violation of the By-Laws orTrade Rules on the job, and any Steward in any way failing to comply withthe By-Laws and Trade Rules shall be fined $5.00for each offense.(Section28 (d) in 1949 edition.)Section 38. No member shall be allowed to work on a job wherea non-unioncarpenter is employed.For violation of this section they shall be fined $10.00per day for each day worked.-Section 44. (a) All foremen must be members of the Local Union and musthave card punched for the month in which working.This section also appliesto superintendents who are members of the United Brotherhood.,Section 50. (g) "The members of the United Brotherhood of Carpentersand Joiners of America, will not use, erect or install any materials that arenot handled by members of the United Brotherhood of Carpenters, or underthe supervision of a member of our Brotherhood after it was delivered to thejob site" (Section 51 (g) in 1949 edition.)Identical provisions appear in the bylaws and trade Rules in effect during 1949,but with several changes of section numbers as indicated above.The 1949 edi-tion, effective January 1, 1949, also contained a revised section 49, entitled "Mill-wrights and Machinery Erectors," subdivisions (j) and (k) of which provided :Section 49. (j) On all jobs where one man or more are equipped onmillwright work, a practical millwright shall be steward.Section 49. (k) On jobs where two or more millwrights are employedmust be in charge of a millwright foreman who is a member of the U. BThe evidence does not disclose whether Emerson saw or read these provisionsduring 1949, but the record otherwise establishes, as will appear below, that Kel-logg, through other supervisory employees, knew of and complied with all ofthe above provisions in hiring millwrights from and after July 19, 1949. THE M. W. KELLOGG COMPANY551Kellogg began to hire millwrights at the West Tulsa project on October 8,1948,when Emerson hired Gillen as millwright superintendent.Gillen hadbeen a member of the Carpenters since 1943 when he first began to work forKellogg, and he was an active member of that union, attending several meetingsof Local No.943, while he worked at West Tulsa.Gillen was given sole authorityby Kellogg to hire and fire millwrights on the job, subject only to the approvalof Emerson and Handler as to the need for the number he desired at any time.The record indicates that Gillen hired millwrights in two separate constructionperiods which were separated by a pipe fitters' strike.The first period coveredOctober 8,1948, to April 1949; the hiatus in construction due to the strike ranfrom April 1949 to July 18, 1949; the second hiring period covered July 18, 1949,to March 1,1950 34When Gillen was ready to use millwrights,he hired his initial group of 13 menfrom only 3 sources:4 were former Kellogg employees who had worked for himon other jobs and who'contacted him personally at this project;382 men, J. W.Newman and Ira V. Powell,were already employed on the job site(Newman byanother contractor,Powell as a carpenter by Kellogg)and applied for workdirectly to Gillen within the refinery area;and the remaining 7 millwrights,except Russell,were recommended by Newman and other millwrights already onthe job;Russell was hired from another Kellogg refinery construction projectnearby which was being completed,at the request of the Kellogg manager on thatjob 35The last of this group was hired January 31,1949.All of them were mem-bers of the Carpenters.A strike of the pipe fitters employed on the project closed down all constructionwork between some date in April 1949 and July 18, 1949.After the strike startedGillen worked the millwrights on hand for about 3 weeks to complete all mill-wright work which they could perform based on the amount of precedent workcompleted by other crafts.Gillen laid off his millwrights gradually as theycompleted the available millwright work, until he was the only one left.The strike ended in the week before July 17, 1949.Kellogg started on Monday,July 18, to recall employees in order to resume operations.On July 19, the secondday of rehiring,Gillen began rehiring millwrights.On that day he recalledBoatright and made him millwright foreman.On the 20th he rehired thebrothers,P. H. and S. S. Burgess,Jr.Gillen tried to rehire other former mill-wright employees but was unsuccessful in securing the return of 11 of them 83He then hired 10 new men between July 22, 1949, and December 16, 1949. All34The above findings are based on the credited testimony of Emerson,Handler, andGillen,and General Counsel's Exhibits Nos 4,5, and 6The hirings in each period are considered separately for purposes of comparison only,inasmuch as the complaint in Case No 16-CA-182 charges Kellogg with violations ofthe Act in its hiring practices only from and after July 19, 194931This group comprises men hired at various times in the first period above-mentioned.There is no mention of Lloyd Thomas Wood in the record other than the dates of hisoriginal and second hiring and respective layoffs,and the admitted fact that all mill-wrights hired were members of the Carpenters31P H Burgess,S S Burgess,Jr, Ishmuel Burgess, and Lloyd Parker"The Midcontinent Petroleum refinery job at West TulsaMoore, Boatright, S CBurgess, Sr, Fred S Newman,and Lind had also worked on that job before coming tothe Texaco project.33 The recapitulation(General Counsel's Exhibit No 5) indicates that Ira V Powelland Lloyd Thomas Wood were not rehired until March 1, 1950,near the end of the job"He hired two more, Schulz and Friloux,who did not work as millwrights on theKellogg project,but were retained by The Texas Company from the Foster-Wheeler con-struction project in the refinery for the purpose of observing and checking the operationof the machinery installed by that contractor:they were carried on the Kellogg payrollby special arrangement with The Texas Company 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDof these menwerelikewisemembers of the Carpenters.Lauer and St. Clair wererecommended by millwrights already on the job; Whitcraft and Kolb were sentout from Carpenters' hall and hired on the recommendation of Scott of LocalNo. 943; Walsh and Worley were already working as carpenters on the job andwere transferred by Gillen to millwright work; Stuart was hiredon his ownapplication to Gillen within the refinery area,where he had been working forGrimshaw, another contractor ; Baker andSwafford werehiredon the recom-mendationof the millwrightforeman atthe Foster-Wheeler project within therefinery area, where they had been working ;and Frazier,a former Kellogg em-ployee, washired after direct application to Gillenand on recommendation ofEmerson under whom he had worked on a foreign Kellogg project. The abovefindings are based on the stipulatedrecapitulation of millwright employmentrecords(General Counsel'sExhibit No.5) and the credited testimony of Emer-son and Gillen.With regard to Kellogg's general practice in hiring millwrights,Emerson,Gillen, and Curlee testified in substance that Kellogg hired these craftsmenthroughout the project on the basis of their qualifications alone and\vithoutregard to their membership or nonmembership in any union, and that clearancethrough aunion wasnot required as a condition precedent to employment as amillwright.In support of this position, Gillen also testified that he found itunnecessary to recruit or procure millwrights by the ordinary personnel hiringpractices or through resort to any union, because he had from the outset a list ofnames andaddresses of millwrights who 'had worked for him before, others werereferred to him from other Kellogg projects being completed as the' West Tulsajob got underway, still others wrote or called him directly for jobs, and manywere recommended by his foreman and other millwrights on the job. On thebasis of this testimony, Kellogg argues that there was no necessity for hiringmillwrights solely through any union, and that consequently there was neverany requirement that millwrights must secure referral or clearance cards from,the Carpenters as a condition of employment.However, analysis of the hiringsbefore and after July 19, 1949, coupled with other facts established by the record,indicates that Kellogg's practice in hiring millwrights was significantly morerestrictive than Kellogg now contends.In the preceding section I have adverted to credited testimony of Curlee andGillen indicating that the normal hiring practices and facilities of Kellogg werenot used for the procurement of millwrights. On this point Gillen testifiedcredibly that he never referred to or used any file of millwright applicationson hand, nor used the normal facilities of the personnel office to recruit workersin that craft ; instead, he procured his men initially from the three sourcesmentioned in the preceding paragraph ; in hiring additional men, he alwaysconsulted his foreman and then procured men on the recommendations of theforeman and other millwrights on the job, all of whom were members of theCarpentersIt is clear from the above testimony at the outset, and I find,that the usual hiring practices and sources were not used by Kellogg in theprocurement of millwrights, but that the selection and hiring of those craftsmenwas delegated to and handled exclusively by Gillen, a member of the Carpenters,throughout the projectAlthough the analysis of hirings in the first hiring period (before the strike)supports Gillen's story that he secured millwrights from the three sources men-tioned above, the analysis of hirings in the second period (after July 18, 1949)set forth above indicates that the new men hired came, with one exception(Frazier), from union members already at work on the project (.six men), byrecommendations of union men on the project (two men), and by direct referralsfrom the Carpenters' hall (two men).None of these men came from Gillen's own THE M. W. KELLOGG COMPANY553list of former employees ; and all of them were lured by him, on his own admis-sion, only after consultation with his union foreman, Boatright. It is clearfrom these facts, in contrast with the hirings before July 19, that the hiringsafter that date were through a single restricted channel, i. e., from and throughmembers of the Carpenters.The hiring pattern after July 19 also discloses that Gillen in fact compliedwith the pertinent bylaws and trade rules of Local No. 943 quoted above.Hehired a union foreman, Boatright, at the outset on July 19.10 Thus, he and hisforeman conformed to Section 14, 44 (a), and 49 (k) of the 1949 bylaws quotedabove which required hiring of union millwright foremen and, superintendents.When Gillen rehired the Burgess brothers as the first nonsuperviory millwrightson the job, one of them, S. S Burgess, Jr., at once became the millwright unionsteward for the job, and was known and recognized by Gillen as such ; ^ thebrothers had equal seniority on the project, having been hired together onNovember 15, 1948, before the strike ; Gillen said Burgess, Jr , was appointedsteward by the millwrights on the job, who at that time consisted of Boatright,the foreman, Burgess, Jr , himself, and his brother ; Burgess, Jr., continued asunion steward on the job until his layoff on March 31, 1950, with all remainingnonsupervisory millwrights.Section 28 of the 1949 bylaws provided that thesenior craftsman on the job should act as steward until his successor was electedby the men on the job or the executive committee of the union.The record dis-closes no later action by either the working millwrights or the union as to ap-pointment of another steward.Finally, Scott, the Carpenters' representative,testified credibly that all millwrights on the Kellogg job were members of hisLocal No. 943.Gillen and Curlee both admited they knew this to be the fact.These facts clearly indicate that the millwright work on the project was in factbeing operated as a closed shop, so far as compliance' with the Carpenters' bylawsand trade rules was concerned. In this connection, it should be noted thatcounsel for the Carpenters stipulated at the hearing that "every union job hasa steward " Emerson also considered the millwright work on the project a"union job"; when he was questioned about hiring machinists for millwrightwork on similar projects in the past, he admitted that Kellogg had done so onone project in 1939 or 1940, but he justified and differentiated the hiring ofmachinists there by calling it "non-union work"-the obvious inference is thathe classed the West Tulsa project as a "union" job.It is not surprising that the millwright work was operated in accordance withthe rules of the Carpenters and that the millwrights were all union members,when one considers the basic fact that the hiring and supervision of millwrightswas centered entirely in Gillen.As an active member of Respondent UnitedBrotherhood since 1943, and also active in its Local No 943 while at West Tulsa,Gillen must be presumed to have had full knowledge of the bylaws and traderules of Local No. 943 quoted above and of the provisions of the constitution ofthe United Brotherhood.The same presumption applies to his foreman, Boat-right.'Section 42U of the constitution and general laws of the United Brother-"The record does not disclose the name of the millwright foreman, if any, on the jobprior to that date.41I do not credit the testimony of Gillen, a brotherunion member,that Kellogg didnot "respect" Burgess' appointmentas unionsteward42Members of a trade union are presumed to know what the laws of its existence declaretoo binding upon them, and are generally charged with knowledge of the laws and regu-lations of their union.63 C J. Title "Trades Unions," section 11, p 662 ;Longvs.B & 0 RCo , 141 Atl Rep. 504, 155 Md 265 ;International Brotherhood of Boilermakers,etcvsWood, 162 Va 517, 175 S E45, Interborough Rapid Transit CovsLavin,247N Y 65, 159 N E 863, 63 A. L. R. 188;O'Connell v Leary,167 Misc , 324, 3 N Y S.2d 823. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDhood required any member who becomes a foreman to comply with the unionrules and hire "none but members of the United Brotherhood." Section 43Kthereof prohibited any member from violating the trade rules of the localityin which he works ; section 43N made violation of that rule punishable with afine or expulsion, or both ; and section 55C gave local unions power to imposethese penalties for violation of local rules and other misdemeanors.Underthese sections, Gillen knew that he would have to comply with all the bylawsand trade rules of Local No. 943 when he took over the West Tulsa job; andthe rules of that local and the Brotherhood quoted above, make it clear that hehad to hire all union men, not only to avoid violation of the rules and consequentpenalty to himself, but also to get the work done without interruption. Indeed,section 50 (g) of the 1948 local rules (section 51 (g) in the 1949 Rules) wasplain notice and warning to him that if he permitted any nonunion millwrightsto erect machinery on the job, the union millwrights would refuse to handle anyof the installation.Itwas therefore inevitable that, when he was hired assuperintendent and given carte blanche in the hiring of millwrights, he wouldcomply with the constitution and bylaws of the United Brotherhood and thebylaws and trade rules of its local in Tulsa, as he in fact did 43Another factor militating against Kellogg's contention is the contrasting treat-ment which Gillen accorded Sims of the IAM and Scott of the Carpenters, wheneach endeavored to place members of his union on the job.Gillen testified thatwhile he was in the personnel office at the project on July 19, he spoke to Simsof the IAM on the telephone. Sims identified himself as a representative of theIAM, and asked if he (Gillen) hired the millwrights.When Gillen replied in theaffirmative, Sims said he had some men he would like to put to work on theproject.Gillen at once replied that at that time he was not in a position to useany new men, as Kellogg wanted to rehire all millwrights who had been workingbefore the strike.Gillen did not state his name or position to Sims, nor askany questions about the men Sims had mentioned, nor suggest that they be sentout later for interview ; he only told Sims to contact Mr. Emerson or Mr. Smith(not further identified in the record).At this time Gillen knew that he wouldbe using millwrights in the future, and it was natural for him to try to rehireall former millwright employees laid off because of the strike.However, hegave Sims no encouragement whatever about sending men out later for employ-ment ; and when he learned as early as July 22 that he could not get back any ofhis old millwrights except the two Burgess brothers, and would have to hirenew men, be made no attempt to contact Sims, although Sims' call was noticeto Gillen that the IAM represented a possible source of new labor supply. It isnoteworthy that, although Gillen professed to be available at all times for inter-view to all persons who approached him for jobs, whether personally or bytelephone, he did not in this instance offer Sims the slightest encouragementabout placement of workers, or even suggest an interview. On the contrary,although he could not be sure that he could rehire all his former millwrights(which shortly turned out to be the fact), he definitely discouraged Sims frommaking further application.His treatment of Scott, as officer of his own union,was in striking'contrast: when Scott called and said he would like to place a"couple of good men," Gillen at once told him to send them out, and he hiredthem (Whitcraft and Kolb), although he was dubious about their qualificationsand shortly discovered they were unqualified for the jobHis prompt and un-43 In view of Emerson'sand Gillen'sknowledge and recognition of the local rulesof the Carpenters, and Gillen's compliance with them in hiring of millwrights, both the1948 and 1949 edition of those rules were clearly evidential against Kellogg in determiningthe scope and nature of its practices in hiring millwrights.The motion of Kellogg tostrike the 1948 edition of the rules from the record is therefore denied. THE M. W. KELLOGG COMPANY555questioning acceptance of Scott's offer of these men warrants the conclusion thattheir referral by the Carpenters was the primary consideration in hiring them ;their qualifications were not considered seriously at all.His abrupt and finaldiscouragement of Sims of the IAM, in contrast,further strengthens this con-clusion, which is also consistent with the findings above that Kellogg had givenorders to the Texaco guards that resulted in admission only of millwrights fromthe Carpenters to the project and rejection of millwrights not members of thatunion.Furthermore,although Gillen claimed that he had no work for machinists, assuch, at the project, and that he would not have hired machinists unless theyhad experience in refinery construction,the record clearly indicates that, inhiring his millwrights after July 19 he did not adhere to that standard, orengage men on the basis of their qualifications.Thus, he hired Walsh, Worley,and Powell,all carpenters,although none of them appeared to have had re-finery millwright experience;he took on Powell without any knowledge of hismilliwright experience,acting merely on Powell's own representation and therecommendations of other men on the job.He hired Whitcraft and Kolb as foundabove, on the mere statement of Scott that he "had a couple of good men"; al-though he was a "little bit afraid of them," he took them notwithstanding, yetwas compelled to fire them a month later for poor work, after concluding thattheir work was equivalent only to that of a 2-year apprentice millwright.Hetc,ok on E. D.Stuart, formerly employed by another contractor within the re-finery,merely on his own statement of his qualifications,which are not detailedin the record.He also lured Lauer, St. Clair,and Frazier on the recommenda-tions of other men on the job, and Baker and Swafford on the recommendationsof the millwright foreman of another contractor in the refinery.Although itappears that Lauer,St.Clair, Frazier,Baker,and Swafford had previous re-finery millwright experience,the significant aspect of their employment is thatthey were engaged on the recommendation of other men at the project. It isclear from the above that the qualifications and experience of the new millwrightsvaried widely.But the outstanding fact and common denominator as to allof them is that they were members of the Carpenters and were all cleared byGillen and Boatright,members of that union,before being hired:These cir-cumstances further persuade me that Gillen hired his men on the basis of theirmembership in the Carpenters,and not on their qualifications.There are several other circumstances which tend to indicate that Kellogg'spractice in hiring millwrights was discriminatory.The record shows that Kel-logg received the first amended charge in Case No. 16-CA-182 on August 6, 1949,when Curlee signed a registered mail receipt for it.Both Emerson and Curleetestified that after July 19, 1949,and specifically in August 1949, Kelloggchanged or"broadened" its hiring practices.Curlee said the change involvedthe sending of written authority to individuals to report for interview or work,so that they could get past the guards for interview;at the same time Kelloggmade it plain to The Texas Company that persons seeking employment withKellogg would have to talk to its personnel and not to any of the Texaco guards.Curlee called this "an intensification of our procedure"and a "natural defensiveaction on the part of the Company,"so that it would not be in effect chargedwith the actions or statements of the guards, and to make sure that applicantscould get into the refinery to talk.to Kellogg personnel without difficulty.Cer-tain aspects of this change of procedure are significant.In the first place,ifKellogg had been interviewing and hiring millwrights without discrimina-tion before and after July 19, as it now contends,no change in its hiring pro-cedure would have been necessary;the decision to make the change leaves the 556DEIC1STONSS OF NATIONAL LABOR RELATIONS BOARDimpression that it was trying to disguise an illegal practice.Furthermore, inhiring millwrights after July 19 it implemented the "change"by sending tele-graphic orders to report to work to the last five millwrights employed,Frazier,Baker, Swafford, Schulz, and Friloux, who were hired between November 7,1949, and December 16, 1949.As found above,' the latter four did not needtelegrams to gain admission to the refinery, as they were already employedthere on other work and presumably had access to the project by use of badgesor their union cards ; and Frazier, too, could have used his union card to getin, like Whitcraft and Kolb.The inference is warranted that the telegramswere sent to create an ostensible written authority for their admission for mill-wright work, other than their union cards, which would tend to overcome anyappearance of continuance of a discriminatory practice.Whatever the purposeof the above "changes" in procedure, however, they did not alter the salientfacts that all millwrights who worked on the job after July 19, 1949, and tothe very end, were members of the Carpenters, and were taken on only afterclearance by Gillen and his foreman,both members of the Carpenters,and thatno millwrights not members of that union were hired-in short,a closed sbnnprevailed among the millwrights to the end of the project.Upon the credited testimony of Scott of Local No. 943, and the admission inthe answer of Kellogg,I find that neither of Respondents Carpenters have beencertified by the Board as a collective bargaining agent pursuant to Section 9(e) of the Act for any employees at the West Tulsa project of Kellogg,nor havethey been certified under the proviso to Section 8 (a) (3) of the Act as author-ized to make an agreement with Kellogg requiring membership in the Carpentersas a condition of employment at that project.Concluding FindingsAfter careful consideration of all of the above facts and circumstances, theirrelation to each other, and the order of events as related above, 5I am convincedthat Kellogg embarked at the outset of the West Tulsa project upon a methodof hiring millwrights which inevitably resulted in a closed shop in that craft.In the beginning,Emerson, the top Kellogg supervisor,became familiar withthe Carpenters' local bylaws and trade rules, which were pointed out to himby a Carpenters' representative, and he thereafter recognized them as the work-ing conditions under which members of that union would work on the project.Kellogg made compliance with those rules and regulations a foregone conclu-sion by hiring a union member, Gillen, as millwright superintendent,and givinghim carte blanche in his choice of millwrights.Gillen followed those rules,at least after July 19, 1949, by hiring a union foreman and thereafter takingon only members of the Carpenters as millwrights, after consultation withhis foreman ; 95 and there was a union steward on the job from J'uly 20, 1949,to the end of the millwright portion of the project. In order to carry out thishiring practice and insure a closed-shop condition, Kellogg gave orders to The44 See footnote 29 above.45Much of the evidence discussed above was elicited by General Counsel from supervisoryemployees of Kellogg in the form of admissions which constitute circumstantial proofof the Kellogg hiring practices.It has long been held that the Board,like other judicialand quasi-judicial bodies,isnot required to deny relief because of the absence of directevidence,but is justified in relying on circumstantial evidence.Jasper NationalMattressCompany,89 NLRB 75; N,L. R B v Link-BeltCo., 311 U. S 584, 602.4o In the light of the substantial evidence outlined above, I reject Kellogg's claim thatthe 100 percent union membership among the millwrights was a mere"happenstance"or coincidence over which Kellogg had no control. THE M. W. KELLOGG COMPANY557Texas Company guards to admit only millwrights who presented working cardsor permits from the Carpenters' local, which orders the guards carried out;as a corollary, the guards were instructed not to admit any applicant for mill-wright work unless he presented such card; in accordance with this instruction,the IAM members who applied for work at the gates were denied admissionon July 19 and 27 for interviews.When they tried to satisfy the condition im-posed by Kellogg as a prerequisite to interview and employment, by applyingto the Carpenters' hall for work permits, Scott confirmed the discriminatorypractice in vogue at the project by stating they could not get work there with-out a card from his union, and then he denied them that card and refused toaccept their applications to join his union.Prentice, a Kellogg personnel man,also confirmed this practice in his talk with Sims on the telephone on the 19th;and Gillen himself maintained the practice by discouraging Sims on the sameday from further application for employment by or on behalf of his IAM mem-bers.Kellogg maintained the closed shop among the millwrights throughoutthe project without the sanction of a union-security agreement with the Car-penters under the provisions of Section 8 (a) (3) of the Act .47On the basis of all of the above facts, circumstances, and considerations, Ihave come to the conclusion, and I therefore find, that Kellogg refused to inter-view, consider for employment, and to hire and employ Orville E. Wolf, G. H.Woollard, C. O. Woollard, E. H. Foster," Robert C. Delone, and Snowden A.Davidson on July 19, 1949, and G. N. Gardner on July 27, 1949, because eachof said applicants for employment was not a member of Respondents Carpentersand did not present referral or working cards from Respondent Local No. 943,and that, by requiring of such applicants as a condition to consideration foremployment and actual employment the presentation of such cards from Re-spondent Local No. 943, Kellogg did discriminate against said applicants inregard to their hire and the terms and conditions of their employment, in orderto encourage membership in Respondents Carpenters and discourage member-ship in the IAM and that by such discrimination Kellogg has violated Section8 (a) (3) of the Act.49 In addition, such discrimination amounts to an inter-ference with, restraint and coercion of employees and applicants for employmentin the exercise of rights guaranteed to them by Section 7 of the Act, in violationof Section 8 (a) (1) of the Act.E. The 8 (b) (2) chargeThe complaint against theCarpenters alleges insubstancethat thoseRespond-ents, through their officers and agents, sinceJuly 1949 caused or attempted to471n reaching the above findings and conclusions, I have considered the voluminoustestimony by Kellogg supervisory personnel detailing the general hiring practices andprocedures of Kellogg, and their repeated denials of any conduct which would Indicatediscriminatory practices.To the extent that their testimony as to general practices isinconsistent with my findings as to the practice in hiring millwrights, it is consideredimmaterial on the issue here.To the extent that their other testimony conflicts with thefindings andconclusionsreached herein, such testimony is not credited.48 Since the allegations of the complaint in Case No. 16-CA-182 are confined to eventsoccurring on and after July 19, 1949, and in view of my findings of discriminatory prac-tices after that date, I deem it unnecessary to make any specific finding on the basisof Foster's testimony as to his rejection at the project gates on an unspecified dateearlier in July.49 It is wellsettled that the prohibition against discrimination because of membershipor nonmembership In a labor organization, contained in Section 8 (a) (3) of the Act,applies to applicants for employment as well as to persons already employed.Phelps-Dodge Corporation v N. L. R B,313 U. S.177; National Maritime Union of America,78 NLRB 971, enfd. 175 F. 2d 686, cert. denied.338 U.S. 954. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause Kellogg to discriminate against its employeesand/or jobapplicants inviolationof Section 8 (a) (3) of the Act, thereby violating Section 8 (b) (2) ofthe Act, by four specific actsor categoriesof conduct :1.Entering into an"agreementor arrangement"with Kellogg whichrequiredKellogg to employ for millwright work onlymembers ofthe Carpenters who hadunion referral cards from Respondent Local No. 943.502.Threatening Kellogg, by its local bylaws and trade rules and otherwise, withwork stoppages if nonunion "carpenters" should be employed by it."3.CausingKellogg to require its millwrights or applicants for such work tobecome members of the Carpenters.4.Causing Kellogg to refuse employment to the sevenIAM members namedabove because of nonmembership in the Carpenters.5.CausingKellogg to refuse employment to all applicants for millwright workwho were not members of that union.The first two paragraphs above state the types of conduct charged to the Car-penters ; the last three paragraphs state the effect of that conduct on Kellogg. Inessence the claim of General Counsel is that the Carpenterscaused or attempted tocause Kellogg totake the discriminatory action found above (1) by promulgatingand distributing to Kellogg a set of conditions, consisting of certain bylaws andtrade rules of Local No. 943, under which millwright members of the Carpenters'would work on the project, which conditions Kellogg recognized,accepted, andfollowed in setting up the illegal closed-shop hiring practice, and (2) by publica-tion and distribution to Kellogg of those rules, as a direct threat to Kellogg that itmust hire only millwrights from the Carpenters or suffer theconsequences of awork stoppage by having the union millwrights walk off the job, which threatcaused Kellogg to create and follow the closed-shop hiring practice.The pertinent provisions of the bylaws and trade rules of Local No. 943 ineffect during 1948 and 1949 have been quoted in full at page 550. From thestatements as to their adoption and approval contained at the end of the 1948 and1949 editions, and the testimony of Scott thereon, I find that the 1948 bylaws andtrade rules were adopted by the local February 3, 1948, and approved by the firstgeneral vice president of the United Brotherhood March 25, 1948, and that the1949 edition was adopted by the local January 18, 1949, and approved by the sameofficer of the United Brotherhood March 23, 1949.The approval by the UnitedBrotherhood was required by section 25A of the constitution of the Brotherhood "which, with section 6C, grants local unions the right to make bylaws and traderules to govern their members and members of the United Brotherhoodworking intheir respective jurisdictions, but requires that such laws and rules shall notconflict with the constitution and laws of the parent body, and that they must beapproved by the first general vice president of the Brotherhood before becominglaw within the local union. Sections 43K and 43N of the constitution in effect60 In his brief,General Counsel does not appear to rely specifically on an "agreementor arrangement,"but claims the Carpenters violated Section 8(b) (2) by "promulgating,publishing and distributing By-Laws and Trade Rules which set up an illegal hiringpractice."However, his argument intimates that some working arrangement was reachedbetween Kellogg and the Carpenters under which Kellogg adopted those laws and rulesas the basis of its hiring practices on the project.aiAt one point,General Counsel relies on rule 38 of Local No. 943, which prohibitsCarpenters'members from working with honunion "carpenters,"claiming it evidences athreat directed to hiring of nonunion men for "carpenter and millwright" work.Through-out the hearing the only issues litigated involved the Kellogg practices in hiring ofmillwrights and treatment of applicants for millwright workwhile rule 38 does not,appear to be directly applicable to the issue, there are other rules in the bylaws, applyingto all members of the Carpenters and also to employers,which will be considered below.01General Counsel's Exhibit No. 3. THE M. W. KELLOGG COMPANY559require each member of the Brotherhood to abide by the trade rules of the localityin which he works, under penalty of fine or expulsion or both.The above provi-sions and the adoption and approval of the local bylaws and trade rules in ques-tion thereunder, clearly indicate, and I find, contrary to the contention of theBrotherhood, that the bylaws and trade rules of Local No 943 for 1948 and 1949became the laws and rules of the United Brotherhood in effect in the Tulsa areaand were binding upon that parent body and all of its members to the same extentas its local union, and in consequence any general policy or rule of action ex-pressed in those laws and rules likewise became that of the Brotherhood.Scott, of Local No. 943, testified credibly, and I find, that he distributed copiesof the local bylaws and trade rules to anyone who asked for them, includingmembers of his own union, other unions and employers.He could not recallgiving a copy to any representative of Kellogg, but the record shows, as foundabove, that a copy of the 1948 rules was left at or mailed to Kellogg at the WestTulsa project some time before June 1948. I have also found that in that monthor shortly thereafter Emerson, the Kellogg resident manager, read the rulesand discussed them with Arrington, representative of Local No. 943, who pointedout to him the 1948 laws and rules as constituting the conditions under whichmembers of the Carpenters would work at the Kellogg project.There is no proof in the record of any later discussions or negotiations be-tween any officers of Kellogg and representatives of the Carpenters on thesubject of the working conditions for millwrights on the project.I have further found that, following the discussions between Emerson andArrington,Kellogg actually recognized and followed the local's bylaws andtrade rules, both in manning the project only with union millwrights, from thesuperintendent down, thus maintaining a closed shop from about October 1948,and particularly from July 19, 1949, to the end of the job, and also in arrangingfor and causing the rejection for interview and employment of qualified appli-cants for millwright work who were not members of the Carpenters, all inviolation of the Act.The closed shop among the millwrights was created andmaintained by Gillen, the union superintendent, who was fully conversant with,and hired his men according to, the requirements, prohibitions, and policiesexpressed in the local bylaws and trade rules. Finally, Scott was cognizantof the existence of the closed shop on the job, as evidenced by his statementsto the IAM job applicants who unsuccessfully sought working cards from hislocal after they had been denied admission to the project for interview becausethey lacked such cards.The record discloses no formal written agreement between Kellogg and theCarpenters covering millwright working conditions on the project.However,the action of Arrington in pointing out the trade rules to Emerson under thecircumstances related by the latter was in a sense a proposal or demand by theCarpenters stating the working conditions under which millwright membersof that union would work on the project.While there is no evidence of a writtenor verbal answer by Emerson or any other Kellogg officer to this proposal,Kellogg's actions in response to the proposition speak louder than words.Emer-son's recognition of the local trade rules, his hiring of a union superintendent,who in turn hired all union millwrights and, after July 19, 1949, at least, a unionforeman, the existence of a union millwright steward on the job after July 19,1949, coupled with the discriminatory rejection on and after that date ofapplicants for millwright work who were not members of the Carpenters, andthe contemporaneous discouragement of their spokesman by Kellogg officersfrom further applications on their behalf, all together constitute conduct whichtomy mind demonstrates at least an acquiescence by Kellogg in the working 560DECISIONS 0F NATIONAL LABOR RELATIONS BOARDconditions demanded by the Carpenters.These actions of the parties do notreach the dignity of a contract in the usual sense, nor does the recordindicatenegotiations between them looking to the execution of a formal contract 44Nevertheless, the combination and sequence of events outlined above suggestthe creation of a working arrangement between the parties, delineated in itsbroad outlines by the local laws and policies of the Carpenters, under whichKellogg hired as millwrights at West Tulsa only members of the Carpenters,rejected applicants for millwright work who were not members of that union,and thus maintained a closed-shop condition on the project.It is clear from the record that the Carpenters initiated this arrangementwhen Arrington brought to the attention of Emerson the position and policy ofthe Carpenters as to the mandatory working conditions for its millwright mem-bers contained in the local bylaws and trade rules.There is no direct testimonyfrom any Respondent as to whether Kellogg acquiesced in and carried out thearrangement willingly or unwillingly.Emerson's admission that he recognizedand followed the local trade rules as the "practice setup in the area," and Kel-logg's compliance with them during the construction, are indications that Kel-logg may have acted voluntarily in setting up the closed shop under the abovearrangement.However, the very nature of the bylaws and trade rules pointedout to Emerson, which were of course well known to Gillen, the millwrightsuperintendent, when he was hired, and his compliance with those rules, espe-cially after July 19, 1949, leads me to the conclusion that they were a clearand continuing attempt by the Carpenters to compel Kellogg to maintain a closedshop on the project, and that the attempt succeeded.Section 50 (g) of the 1948 bylaws and trade rules states :Section 50. (g) "The members of the United Brotherhood of Carpentersand Joiners of America, will not use, erect or install any materials thatare not handled by members of the United Brotherhood of Carpenters, orunder the supervision of a member of our Brotherhood after it is deliveredto the job site."Section 51 (g) of the 1949 edition is identical.This single sentence was a posi-tive declaration in plain terms by the members of the Carpenters to Kellogg thatthey would refuse to handle any material on the project which was not handled,or its handling not supervised, by a member of their union. Stated affirmatively,they in effect anounced to Kellogg that they would work on the installation ofmaterial only if that installation, and its supervision, was handled by membersof their union.The use of the words ". . . will not use, erect or install mate-rials . . ." followed by the remainder of the sentence, expresses a fixed deter-mination not to handle materials on the job under a condition other than aclosed shop.The short statement is couched in simple terms conveying apromise or assurance of positive action if the prescribed condition is not main-tained.It derives a compelling and coercive force from the very simplicityand brevity of its wording.There is nothing wishful or suggestive about therule; it is not a statement of a mere objective or goal which the Carpenterswould like to achieve; nor is its inherent force and effect softened or diluted,so far as the record discloses, by any explanatory remarks of the Carpenters'representative which might have reduced it to the level of a mere hope, sugges-tion or even request that a closed-shop condition be established, or a form ofargument to persuade the employer to maintain that condition.To the contrary,it confronted the employer as an unadulterated threat that the members ofthe Carpenters would not install materials on this project, i. e, would stop13CfInternational Longshoremen's andWarehousemen'sUnion,etal(WaterfrontEmployers Association of the Pacific Coast),90 NLRB 1021. THE M. W. KELLOGG COMPANY561such installation, if the installation was not handled and supervised only bytheirmembers, or, in the obverse, if a closed shop was not maintained. Therequirement of "supervision" of the work by members of the Carpenters wascomplemented by the admonition of section 14 to the union members that nomember "shall work under any non-union foreman" under pain of penalty, bysection 44 (a) requiring that "all foremen must be members of the Local Unionand -must have card punched for the month in which working," which was alsoapplicable to superintendents who were members of the United Brotherhood,and finally by section 49 (k) of the 1949 rules which specifically requires thatjobs employing two or more millwrights "must be in charge of a millwright fore-man who is a member of the United Brotherhood." Insofar as these rulesreferred to the status of supervisory officials, they were a clear demand on theemployer that his millwright supervisory staff must also be members of the Car-penters, as a prerequisite to members of the Carpenters working on the job.'`From the foregoing analysis and other considerations discussed above, I amconvinced, and I therefore find, that the quoted bylaws and trade rules of LocalNo. 943 in effect in 1948 and 1949, as approved by the United Brotherhood, whenpointed out to Emerson, presented a clear threat to him at the outset, and a con-tinuing threat to Gillen, his millwright superintendent after the later was hired,that millwright members of the Carpenters would not work on the project unlessa closed-shop condition, from the top millwright supervisor down, was created,and would stop work on the job if that condition was not maintained. That thethreat was a continuing one and had the desired effect is established by theproven facts that the millwright portion of the project was manned entirely bymembers of the Carpenters from start to finish, and that from July 19, 1949, tothe end Kellogg maintained a closed shop in that craft in full compliance withthe Carpenters' local laws and rules, and also rejected applicants for millwrightwork who were not members of the CarpentersBy the above threat to Kellogg, which in effect was a continuing threat tostrike for the maintenance of a closed-shop condition on the job, I further con-clude and find that the Carpenters have since July 19, 1949, attempted to cause,and have actually caused, Kellogg to create and maintain an illegal closed-shopcondition among its millwrights on the job, and to discriminate against appli-cants for millwright work who were not members of the Carpenters, because oftheir nonmembership in that labor organization, in violation of Section S (a) (3)of the Act, and that the Carpenters thereby violated Section 8 (b) (2) of theAct, absent a certification from the Board authorizing either of RespondentsCarpenters to enter into a "union-shop" agreement with Kellogg under Section 8(a) (3) of the Act"The record shows-,that Kellogg's illegal discrimination affected only applicantsfor millwright employ ment ; there is no proof that this practice caused any actualemployee to lose his employmentFrom this circumstance the Carpen ters 'argue"No issue has been raised herein under Section 8(b) (1) (B) of the Act.65CfInternational Typographical Union (ANPA),86 NLRB 951In reaching this conclusion,Ihave considered the recent rulings of the Board inDenver Building and Construction Trades Council, et al,(Henry Shore),90 NLRB 1768,andILWU, Local No 16,et al.,(Juneau Spruce Corporation),90 NLRB 17.53, in whichthe Board has held that union conduct which rises no higher than an attempt to "per-suade" an employer to discriminate unlawfully in favor of the union'smembers in hiringemployees does not violate Section 8 (b) (2). I do not consider those cases applicablehere, for the union conduct there involved, aside from the threats of picketing andactual picketing, contained no threats, express or implied, and therefore falls shoit ofthe clear threat of a positive future work stoppage or strike to maintain a closed-shopcondition,which stands out boldly in the single, pointed provision of the Carpenters'local bylaws quoted above.953841-52-vol 94-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDat some length that Section 8 (b) (2) of the Act does not apply, claiming thatprovision is operative, both by legislative intent and by its wording, only as toactual employees. I consider this argument without merit.The same conten-tions were made by the unions in theNational Ma,ritinie Unioncases' and re-jected by the Board, which held that the prohibitions of Section 8 (b) (2) appliedto cases where a labor organization causes or attempts to cause the employer toaccept conditions under which any nonunion employee or job applicant will bethe subject of unlawful discrimination.That rule has been affirmed in latercases iTThe Carpenters have argued against the admission in evidence and considera-tion of the bylaws and trade rules of Local No. 943, on the grounds that thoserules are promulgated and enforced for the government, discipline, and self-pro-tection of its members only, and that they do not place any obligation or haveany effect on the employer. The provisions of the local rules referred to above,particularly those prescribing the union status of supervisory officials as a man-datory working condition on a job, when presented to an employer, became amanifest attempt to dictate to him the composition and status of his workingforce and supervisory staff, and in that respect they were being used for a pur-pose far beyond the usual function of a union's bylaws as a set of internal rulesto govern its membersTo the extent that those rules were used by the Car-penters as a positive statement to Kellogg of the union position or policy as toworking conditions for its members, amounting to a threat, in an attempt tocause Kellogg to maintain it closed-shop condition on the job, they are clearlyevidential against' the Carpenters on the issue whether that union's applicationof its policy to Kellogg violated Section S (b) (2) of the ActThe Board has aright to examine and consider a legal document to ascertain whether itis beingused for an illegal purpose 'My consideration of the local rules of the Car-penters in their impact upon the employer and his operations is not in any sensea holding that the mere existence of the rules in the constitution or bylaws of alabor organization makes that document violative of the Actper se.The validityof those provisions as between members of the union themselves is not involvedhere.A finding as to the illegal use and effect of those provisions upon personsand entities outside the membership of the union does not necessaril> result inany proscription of the internal rule-making power of the Carpenters, nor doesit prevent the operation of such internal rules in their own proper sphere.Nordoes consideration of the local bylaws and rules on the issue here run afoul ofthe proviso in subsection (A) of Section 8 (b) (1) of the Act, since no issue underthat Section was raised by the pleadings or litigated at the hearingUnder thesecircumstances, I find it unnecessary to consider the contention of the Carpentersthat that proviso in Section 8 (b) (1) (A) should be considered as though partof and applicable to Section 8 (b) (2).IV.THE EFFECTOF, THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of Kellogg and the Carpenters set forth in Sec-tion III, above,occurring in connection with the operations of Kellogg describedin Section I, above, have a close, intimate,and substantial relation to trade," 78 NLRB 971, enfd 175 F2d 686(C: A. 2), cert den.338 U. S. 95437International Typographical Union(ANPA),86NLRB 951and cases cited infootnote 5 thereof.68 See case cited in precedingfootnote.andInternationalTypographicalUnion andBaltimore Typographical Union No 12(Graphic Arts League),87 NLRB 1215 THE M. W. KELLOGG COMPANY563trnflc,and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents Kellogg and Carpenters have engaged inunfair labor practices, I will recommend that each of them cease and desist there-from, and that each take certain affirmative- action designed to effectuate thepolicies of the Act.I have found that the Carpenters caused Kellogg to create an illegal closed-shop condition on its West Tulsa project at least from and after July 19, 1949,to the end of the project, and, in the course of maintaining that condition, torefuse discriminatorily to interview, consider for employment and employ Orville,E Wolf, G. H Woollard, C. O. Woollard, E. H. Foster, Robert C. DeLone, Snow-den A. Davidson, and G. N. Gardner and that such activity constituted a violationof Section 8 (b) (2) of the Act by the Carpenters, and a violation of Section 8 (a)(3) of the Act by Kellogg. The employer must bear the primary responsibilityfor the overt discriminatory acts against the above job applicants, because onlythe employer had the power to put them into effect.However, Kellogg would.not have committed these discriminatory acts if it had not been for the threatby the Carpenters found above. Under these circumstances, both Kellogg and theCarpenters are responsible and should be held jointly and severally liable forany loss of pay suffered by the job applicants due to the discrimination againstthem.The record indicates that the West Tulsa project of Kellogg was completed, sotar as the millwright work was concerned, on March 31, 1950, when the last fivenonsupervisory nnllwrights were laid off in a final reduction in forceFor thatreason I will not recommend that Respondent Kellogg offer reinstatement tothe above job applicants.However, the record also shows that Kellogg hired nonsupervisory millwrightsstarting July 20, 1949, and by August 2 had seven working on the job. Of these,three were employed to the completion of the work, two were discharged forcause in September 1949, one quit voluntarily January 6, 1950, and one was laidoff on a partial reduction in force on January 13, 1950. In the meantime fourother milhw rights were hired, two in August and two in November 1949, threeof whom were also kept at work until partial reductions in force occurred onJanuary 13 and 27, 1950; one of those hired in August was fired in November.It thus appears that there would have been sufficient millwright work on theproject at least to January 27, 1950, and to a lesser extent to March 31, 1950, forthe above job applicants, if they had been hired July 19, 1949, and started workbeginning July 20.The record does not indicate Kellogg's formula, if any, fordetermining priority of retention or layoff of millwrights or other workmen inthe event of a reduction in force. I will therefore recommend that Kellogg andthe Carpenters jointly and severally be liable for and make each of the job ap-plicants named above whole for any loss of pay he may have suffered by reasonof the discrimination against him from the date of the discriminatory refusalto hire him to the date on which his employment would have been terminated inthe normal course of the project. It is recommended that the loss of pay foreach job applicant be computed on the basis of each separate calendar quarter 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDor portion thereof during the period from the date of the discriminatory actionto the date his services would have been terminated in the normal course of theproject ; the quarterly periods, hereinafter called "quarters," shall begin with thefirst day of January, April, July, and October ; loss of pay shall be determinedby deducting from a sum equal to that which the job applicant would normallyhave earned for such quarter or portion thereof,his net earnings,69 if any, inother employment during that period.Earnings in one particular quarter shallhave no effect upon the back-pay liability for any other quarter.It is also rec-ommended that Respondent Kellogg be ordered to make available to the Boardupon request payroll and other records to facilitate the checking of the amountof back pay due soUpon the foregoing findings of fact and the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.The M. W. Kellogg Company, a Delaware corporation, is an employerwithin the meaning of Section 2 (2) of the Act. .2.Lodge No. 790, International Association of Machinists, United Brotherhood,ofCarpenters and Joiners of America, AFL, and Local Union No. 943 of theUnited Brotherhood of Carpenters and Joiners of America, AFL, are labororganizations within the meaning of Section 2 (5) of the Act.3.By discriminating in regard to the hire or tenure of employment and theterms or conditions of employment, of the applicants for employment, OrvilleE.Wolf, G. H. Wollard, C. O. Woollard, E. H. Foster, Robert C. DeLone,Snowden A. Davidson, and G. N Gardner, thereby encouraging membership inUnited Brotherhood of Carpenters and Joiners of America, AFL, and its LocalUnion No. 943, and discouraging membership in Lodge No. 790. InternationalAssociation of Machinists, Respondent Kellogg has engaged in and is engagingin unfair labor practices within the meaning of Section S (a) (3) of the Act4.By such discrimination, thus interfering with, restraining, and coercingits employees and applicants for employment in the exercise of rights guaranteedto them by Section 7 of the Act, Respondent Kellogg has engaged in and isof the Act.5.By attempting to cause, and causing, Respondent Kellogg, an employer,to discriminate against the above-named applicants for employment in regardto their hire or tenure of employment and any term or condition of their em-ployment, in violation of Section 8 (a) (3) of the Act, Respondents Carpentershave engaged in and are engaging in unfair labor practices within the meaningof Section 8 (b) (2) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this voluine.169By "net earnings"ismeant earnings less expenses,such as for ti ansportation, room,and board,incurred by an employee in connectionwithobtaining work and working else-where than for RespondentKellogg,whichwould not have been incurred but for hisrejectionby Kelloggand the consequent necessity of his seeking employment elsewhereSeeCrossett Lumber Company,8 NLRB 440 Monies received for work performed uponFederal, State,county,municipal,or other work-relief projects shall be considered asearnings.SeeRepvbhe Steel Corporation v N. L. R. B.,311 U S. 7.coF.W.WoolworthCompany,90 NLRB 289.